CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 1 de 70

berto y Orden

AGENCIA NACIONAL DE HIDROCARBUROS
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

SECTOR: TAYRONA

CONTRATISTA: PETROBRAS COLOLOMBIA LIMITED, EXXONMOBIL EXPLORATION
COLOMBIA LIMITED Y ECOPETROL S.A.

FECHA EFECTIVA: 13 DE AGOSTO DE 2004

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en adelante
ANH, unidad administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C., representada por
JOSE ARMANDO ZAMORA REYES, mayor de edad, identificado con la cédula de ciudadanía
No. 19.303.017 expedida en Bogotá, domiciliado en Bogotá, D.C., quien manifiesta: 1. Que en su

carácter de Director General de la ANH obra en representación de esta Agencia, y 2. Que para *

la celebración del presente Contrato ha sido autorizado por el Consejo Directivo de la AHN,
según consta en el Acta No. 019 del 22 de julio del 2004 y por la otra parte:

PETROBRAS COLOMBIA LIMITED, sociedad organizada de acuerdo con las leyes del Reino
Unido con domicilio principal en Londres, con una sucursal establecida en Colombia y domicilio
principal en Bogotá, D.C., según la escritura pública No. 2581 del 4 de septiembre de 1.984,
otorgada en la Notaria Décima (10?) del Círculo de Bogotá, D.C., representada por PAULO
CEZAR AMARO AQUINO, mayor de edad, ciudadano brasileño, identificado con la cédula de
extranjería número 299737 de Bogotá quien manifiesta: 1. Que en su calidad de Representante
Legal obra en representación de la compañía PETROBRAS COLOMBIA LIMITED 2. Que para
celebrar el presente contrato está plenamente autorizado según consta en el certificado de
existencia y representación legal expedido por la Cámara de Comercio de Bogotá, D.C. 3. Que
manifiesta bajo la gravedad del juramento que no está incurso en causal alguna de
incompatibilidad o de inhabilidad para celebrar el presente contrato y 4. Que PETROBRAS
COLOMBIA LIMITED ha acreditado que tiene y se obliga a mantener la capacidad financiera, la
competencia técnica y las habilidades profesionales necesarias para ejecutar las actividades de
que trata este contrato.

EXXONMOBIL EXPLORATION COLOMBIA LIMITED, sociedad organizada de acuerdo con las
leyes de Bahamas con domicilio principal en Bahamas, cuya sucursal en Colombia está en
proceso de constitución y cuyo domicilio principal será la ciudad de Bogotá, D.C. representada
para este acto por CAMILO FRANCISCO DURÁN MARTÍNEZ mayor de edad, ciudadano

Lo 5d - Original - YA
E EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
CONTRATO D Página 2 de 70

colombiano, identificado con la cédula de ciudadanía número 3.227.466 de Bogotá quien
manifiesta: 1. Que en su calidad de Representante Legal obra en representación de la compañía
EXXONMOBIL EXPLORATION COLOMBIA LIMITED 2. Que para celebrar el presente contrato
está plenamente autorizado según consta en el certificado de constitución otorgado por la casa
matriz 3. Que manifiesta bajo la gravedad del juramento que no está incurso en causal alguna de
incompatibilidad O de inhabilidad para celebrar el presente contrato 4. Que EXXONMOBIL
EXPLORATION COLOMBIA LIMITED ha acreditado que tiene y se obliga a mantener la
capacidad financiera, la competencia técnica y las habilidades profesionales necesarias para
ejecutar las actividades de que trata este contrato y 5. Que acepta como condición resolutoria el
incumplimiento de la obligación de constituir una sucursal debidamente establecida en Colombia
con domicilio principal en la ciudad de Bogotá, D.C. dentro de los sesenta (60) Días calendario
contados a partir de la Fecha Efectiva.

ECOPETROL S.A., entidad descentralizada del orden nacional, organizada por el Decreto 1760
de 2003 como Sociedad Pública por Acciones, vinculada al Ministerio de Minas y Energía, regida
por sus Estatutos contenidos en la Escritura pública número 5310 de 19 de noviembre de 2003
otorgada en la Notaría Segunda del Circulo Notarial de Bogotá, con domicilio principal en
Bogotá D.C., representada por ISAAC YANOVICH FABAIARZ, mayor de edad, ciudadano
colombiano, identificado con la cédula de ciudadanía número 8.243.355 de Medellín quien
manifiesta: 1. Que en su calidad de Presidente y Representante Legal obra en representación de
la compañía ECOPETROL S.A., 2. Que para celebrar el presente contrato está plenamente
autorizado según consta en el certificado de existencia y representación legal expedido por la
Cámara de Comercio de Bogotá, D.C. 3. Que manifiesta bajo la gravedad del juramento que no
está incurso en causal alguna de incompatibilidad o de inhabilidad para celebrar el presente
contrato y 4. Que ECOPETROL S.A., ha acreditado que tiene y se obliga a mantener la

capacidad financiera, la competencia técnica y las habilidades profesionales necesarias para
ejecutar las actividades de que trata este contrato.

Las compañías antes mencionadas se denominarán para todos los efectos EL CONTRATISTA.
CONSIDERANDOS:

PRIMERO: Que tal como consta en las Actas del 23, 27 y 29 de enero de 2004, suscritas entre
la ANH y ECOPETROL S.A., se determinó que el Bloque denominado Bahía, se encontraba en

1974 de exploración tal como lo establece el Decreto Ley 1760 de 2003 y, en consecuencia, q y
> Ml
Est YN Ye

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 3 de 70

los derechos de producción de los campos que resultaren del proceso de exploración en dicho
Bloque mientras estuviere asignado a ECOPETROL S.A. harían parte de su patrimonio.
SEGUNDO: Que la ANH y ECOPETROL S.A., suscribieron el “Convenio de Asignación
Temporal Para el Desarrollo de Actividades de Exploración en el Área Tayrona, Celebrado entre
la Agencia Nacional de Hidrocarburos y Ecopetrol S.A., en el cual se establecieron los criterios
de negociación para celebrar un contrato de exploración y explotación en el área Tayrona y las
condiciones que se verificarian para que ECOPETROL S.A. emprendiera el proyecto sólo o en
conjunto con otras compañías.

TERCERO: Que con fecha 17 de julio de 2004, ECOPETROL S.A., EXXONMOBIL DE
COLOMBIA S.A. y PETROBRAS COLOMBIA LIMITED presentaron una propuesta de
contratación a la ANH dando cumplimiento a los establecido en el Convenio referido en el
numeral anterior.

CUARTO: Que para desarrollar el proyecto Tayrona de manera integral es necesario involucrar
el Bloque Bahía, para lo cual ECOPETROL S.A. aceptó integrar el Bloque Bahía, incluido en el
Anexo A, al Área Contratada.

QUINTO: Que como consecuencia de lo anterior, al Área del Bloque Bahía y su producción les
será aplicable todas las disposiciones del contrato, salvo lo que tiene que ver con los derechos
económicos, establecidos en la Cláusula 16 del mismo.

En consecuencia, La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato
contenido en las siguientes Cláusulas:

CLAUSULA 1 - DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el significado
que aquí se les asigna:

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez que en
dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas tendrán los
mismos significados que aquí se les otorgan.

4.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren realizado
Operaciones de Exploración, Evaluación O Explotación en virtud de este contrato, conforme a la
legislación colombiana.

4.2. Año: Es el período de doce (12) Meses consecutivos de acuerdo con el calendario

Gregoriano, contado desde una fecha específica. (UN

eL - Original -

Utu
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 4 de 70

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero (1?) de enero
y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área Contratada: Es la superficie y su proyección en el subsuelo identificada en la Cláusula
3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está autorizado, en virtud de este
contrato, para efectuar las Operaciones de Explcración, Evaluación y Explotación de
Hidrocarburos que son objeto del mismo.

1.5, Área de Evaluación: Es la porción del Área Contratada en la cual EL CONTRATISTA
realizó un Descubrimiento y en la que ha decidido llevar a cabo un Programa de Evaluación para
establecer o no su comercialidad, de acuerdo con la Cláusula 7. Esta área estará enmarcada por
un polígono regular en superficie, preferiblemente de cuatro lados, que comprenderá la
envolvente de la proyección vertical en superficie de la estructura o trampa geológica que
contiene el Descubrimiento.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza uno o más
Campos Comerciales, como se establece en la Cláusula 9 (numeral 9,3) del presente contrato.
El área de cada Campo Comercial comprenderá la envolvente de la proyección vertical en
superficie del yacimiento o yacimientos que lo integran, y que defina el Ministerio de Minas y
Energía, de conformidad con el Decreto 3229 de noviembre 11 de 2003, o con las normas que lo
modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Liquidos que consta de
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60” F) y a una (1) atmósfera de
presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los procedimientos
buenos, seguros y eficientes comúnmente empleados por operadores prudentes y diligentes en
la industria internacional del petróleo, bajo condiciones y circunstancias similares a las que se
presenten en desarrollo de las actividades de este contrato, principalmente en aspectos
relacionados con la utilización de métodos y procesos adecuados para obtener el máximo
beneficio económico en la recuperación final de las reservas, la reducción de las pérdidas, la
seguridad operacional y la protección del medio ambiente, entre otros, en cuanto no contraríen la
ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno o más
yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar comercialmente. KA Y -
CUL

Hb es - Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 5 de 70

1.10. Declaración de Comercialidad: Es la comunicación escrita de EL CONTRATISTA a la
ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área Contratada es un
Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de Hidrocarburos cuando
mediante perforación con taladro o con equipo asimilable y las correspondientes pruebas de
fluidos, se logra el hallazgo de la roca en la cual se encuentran acumulados los Hidrocarburos y
que se comporta como unidad independiente en cuanto a mecanismos de producción,
propiedades petro-físicas y propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya prueba oficial
de producción, en el entendido de que esa prueba sea representativa del yacimiento o
yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor a 7.000 pies cúbicos
estándar de gas por cada barril de Hidrocarburos Líquidos y una composición molar de heptanos
(C,+) menor de 4.0%. Se entiende por RGA la relación entre el volumen de Gas Natural en pies
cúbicos por día y el volumen de Hidrocarburos Líquidos en barriles por día producidos por un
pozo y la composición molar de heptano (C,+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un Descubrimiento
que tiene varios yacimientos se determinará con base en el promedio ponderado de la
producción de cada yacimiento y la composición molar de heptano (C7+*) como el promedio
aritmético simple.

4.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y termina a
las veinticuatro horas (24:00).

1.14, Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas por EL
CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo, la perforación, completamiento
y equipamiento de pozos de desarrollo; el diseño, construcción, instalación y mantenimiento de
equipos, tuberías, líneas de transferencia, tanques de almacenamiento, métodos artificiales de
producción, sistemas de recuperación primaria y mejcrada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de un Área de Explotación en el Área Contratada y fuera de
ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios, trabajos y
obras que EL CONTRATISTA ejecuta para determinar la existencia y ubicación de
Hidrocarburos en el subsuelo, que incluyen pero no están limitados a métodos geofísicos,
geoquímicos, geológicos, cartográficos, y en general, las actividades de prospección OS

% 1” E - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 6 de 70

la perforación de Pozos Exploratorios y otras operaciones directamente relacionadas con la
búsqueda de Hidrocarburos en el subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Evaluación conforme a la Cláusula 7 de este
contrato, con el propósito de evaluar un Descubrimiento, delimitar la geometría del yacimiento o
yacimientos dentro del Área de Evaluación y determinar, entre otros, la viabilidad de extraer tales
Hidrocarburos en cantidad y calidad económicamente explotables y el impacto que sobre el
medio ambiente y el entorno social pueda causar su explotación comercial. Tales operaciones
incluyen la perforación de Pozos de Exploración, la adquisición de programas sísmicos de
detalle, la ejecución de pruebas de producción, y, en general, otras operaciones orientadas a
determinar si el Descubrimiento es un Campo Comerciai y para delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir de la cual se
comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones estándar
(una temperatura de sesenta grados Fahrenheit (60% F) y a una (1) atmósfera de presión
absoluta) compuesta por los miembros más volátiles de la serie parafínica de Hidrocarburos.

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos principalmente por la
mezcla natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área Contratada
que en condiciones estándar de temperatura y presión (60 grados Fahrenheit y a una (1)
atmósfera de presión absoluta) están en estado líquido en la cabeza del pozo o en el separador,
asi como los destilados y condensados que se extraen del gas.

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con una
gravedad API igual o inferior a quince grados (15* API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés moratorio
legalmente permitida certificada por la autoridad competente; cuando se trate de dólares de los
Estados Unidos de América, será la tasa principal LIBOR (London Interbank Borrowing Offered
Rate) a tres (3) meses para los depósitos en dólares, incrementada en cuatro puntos

porcentuales (LIBOR más 4%). 4 ,
Vr

ge - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 7 de 70

1.24. Mes: Período contado a partir de cualquier Día de un mes calendario y que termina el Día
anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero, el último Día del
mes en curso.

1.25. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA. Posteriormente y, en
cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o sus cesionarios debidamente
aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas, entre ellas
designarán a una sola que actúe como su representante ante la ANH.

1.26. Período de Exploración: Es el lapso de diez (10) Años contado a partir de la Fecha
Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA deberá llevar
a cabo el Programa Exploratorio Mínimo.

1.27. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso de hasta
veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha de la Declaración de
Comercialidad del Campo Comercial correspondiente, durante el cual EL CONTRATISTA
deberá realizar las Operaciones de Desarrollo y de Producción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA de acuerdo
con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación técnica, eficiente y
económica de cada Área de Explotación y contendrá, entre otros aspectos, el cálculo de
reservas de Hidrocarburos, la descripción de facilidades de Producción y transporte de
Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el corto y mediano plazo,
Un programa de Abandono y los Programas de Trabajos de Explotación para lo que resta del
Año Calendario en curso o del Año Calendario siguiente.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el Área
Contratada en busca de yacimientos de Hidrocarburos, en un área no probada como productora
de Hidrocarburos, o para encontrar yacimientos adicionales a un Descubrimiento o para extender
los límites de los yacimientos conocidos de un Descubrimiento.

1.30. Producción u Operaciones de Producción: Son todas las Operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Explotación en relación con los procesos de
extracción, recolección, tratamiento, almacenamiento y trasiego de los Hidrocarburos hasta el
Punto de Entrega, el Abandono y las demás operaciones relativas a la obtención de

Hidrocarburos. (A ,
L ¡A
i Ol

xD)
Es - Original -
n

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 8 de 70

1.31. Programa Exploratorio Mínimo: Es el programa de Operaciones de Exploración pactado
en la Cláusula 6 (numeral 6.1) de este contrato, que EL CONTRATISTA se obliga a ejecutar,
como mínimo, durante cada fase del Periodo de Exploración en la que entre.

1.32. Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración que EL
CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del Período de
Exploración, conforme a lo estipulado en la Cláusula 5 (numeral 5.5).

1.33. Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por EL
CONTRATISTA a la ANH, según la Cláusula 7 de este contrato, con el propósito de evaluar un
Descubrimiento y determinar si se trata de un Campo Comercial. La ejecución del Programa de
Evaluación y presentación de informe de resultados a la ANH son requisitos para declarar si un
Descubrimiento es un Campo Comercial.

1.34. Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Explotación del Área contratada en los términos de este contrato. El
Programa de Trabajo incluirá el cronograma conforme al cual EL CONTRATISTA comenzará y
completará las actividades y el presupuesto correspondiente.

1.35. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la producción de
Hidrocarburos de cada campo en las especificaciones mínimas de entrada al sistema de
transporte, refinación o plantas de licuefacción de gas (LNG) u otras plantas de manejo del gas
para su transporte, a ser usados por EL CONTRATISTA, con el objeto de determinar el volumen
de Hidrocarburos correspondientes a las regalías y el volumen de Hidrocarburos de EL
CONTRATISTA.

CLAUSULA 2 - OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL CONTRATISTA el
derecho de explorar el Área Contratada y de explotar los Hidrocarburos de propiedad del Estado
que se descubran dentro de dicha área. EL CONTRATISTA tendrá derecho a la parte de la
producción de los Hidrocarburos provenientes del Área Contratada que le correspondan, de
acuerdo con la Cláusula 14 de este contrato.

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las actividades y
operaciones materia de este contrato, a su exclusivo costo y riesgo, proporcionando todos los
recursos necesarios para proyectar, preparar y llevar a cabo las actividades y Operaciones de

Exploración, Evaluación, Desarrollo y Producción, dentro del Área Contratada. (A ] ys
dl

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 9 de 70

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos otorgados en este
contrato se refieren en forma exclusiva a los Hidrocarburos de propiedad del Estado que se
descubran dentro del Área Contratada, y, por consiguiente, no se extenderán a algún otro
recurso natural que pueda existir en dicha área.

CLAUSULA 3 - ÁREA CONTRATADA
3.1. Extensión: El Área Contratada comprende una extensión total de aproximadamente de
cuatro millones cuatrocientos sesenta y dos mil quinientos sesenta y ocho (4'462,568) hectáreas
con seis mil quinientos setenta y nueve (6579) metros cuadrados. Esta área es la descrita en el
Anexo “A”, que forma parte de este contrato y que se encuentra ubicada en costa afuera del mar
Caribe colombiano. El Área Contratada se reducirá gradualmente de acuerdo con lo señalado en
la Cláusulas siguientes.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda a áreas
comprendidas dentro del Sistema de Parques Nacionales Naturales u otras zonas reservadas,
excluidas o restringidas, delimitadas geográficamente por la autoridad correspondiente, o cuando
sobre el área contratada se extiendan zonas con las mismas características anteriormente
señaladas, EL CONTRATISTA se obliga a acatar las condiciones que respecto de tales áreas
impongan las autoridades competentes. La ANH no asumirá responsabilidad alguna a este
respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los Hidrocarburos del
subsuelo dentro del Área Contratada, le dará el trámite que corresponda de conformidad con las
disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en todos los
casos previstos en este contrato como causales de devolución, bien por renuncia, por
vencimiento de los plazos, por los casos previstos en las cláusulas 5 (numeral 5.6.) y 8 (numeral
8.2), o por no llevar a cabo las actividades de los correspondientes Programas de Trabajo o, en
general, por cualquier otra causa contractual que imponga a EL CONTRATISTA la obligación de
devolver el área respectiva.

3.4, Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá hacer
devoluciones parciales del Área Contratada, siempre y cuando no se afecte el cumplimiento de
las obligaciones contraídas en virtud de este contrato. Si tales devoluciones voluntarias se

YA
Li

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 10 de 70

efectúan durante la vigencia del Periodo de Exploración, se contabilizarán para efectos de la
devolución obligatoria de áreas.

3.5. Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las actividades
de Abandono necesarias y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana y en este contrato.

3.6. Delineación de las áreas devueltas: Las áreas devueltas por EL CONTRATISTA
comprenderán el menor número posible de bloques rectangulares contiguos limitados por líneas
en dirección norte-sur y este-oeste, siguiendo una rejilla similar a la formada por las planchas
cartográficas del Instituto Geográfico “Agustin Codazzi".

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada en

desarrollo de este contrato se formalizará mediante acta firmada por las Partes, quedando asi
definida la nueva Área Contratada.

CLÁUSULA 4 — DURACIÓN Y PERIODOS
4.1. Duración: La duración de este contrato se determinará de acuerdo con las siguientes
cláusulas.
4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de diez (10) Años
a partir de la Fecha Efectiva y se divide en las fases que se describen a continuación. La primera
fase del Periodo de Exploración comienza en la Fecha Efectiva y las siguientes fases el Dia
calendario inmediatamente siguiente a la terminación de la fase que la precede:
Fase 1 con una duración de dieciocho (18) meses.
Fase 2 con una duración de veinticuatro (24) meses
Fase 3 con una duración de veinte (20) meses o treinta (30) meses dependiendo de la actividad
a realizar conforme al Anexo B.
Fase 4 con una duración de veinticuatro (24) meses.
Fase 5 con una duración de treinta y cuatro (34) meses si la duración de la Fase 3 es de veinte
meses (20) o veinticuatro (24) meses si la duración de la Fase 3 es de treinta (30) meses,
4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso de cualquiera
de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho a renunciar al
resente contrato, siempre y cuando haya cumplido satisfactoriamente el Programa Exploratori
(es / e
dl e )

p
Ho Y - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 11 de 70

Mínimo de la fase en curso. Para tal efecto, EL CONTRATISTA dará aviso escrito a la ANH,
previamente a la terminación de la fase en progreso. Sin embargo el contrato solo se dará por
terminado una vez se dé cumplimiento a las demás obligaciones pendientes a cargo de EL
CONTRATISTA de la fase en la cual se presente la renuncia.

4.2.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL CONTRATISTA la
ANH prorrogará la fase en progreso del Periodo de Exploración, hasta la terminación de la
perforación de los Pozos Exploratorios y/o la adquisición del programa sísmico y dos (2) Meses
más, siempre que se cumplan las siguientes condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de
terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones de
Exploración, y

c) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de Exploración,
EL CONTRATISTA estime razonablemente que el tiempo restante es insuficiente para
concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los que
fundamenta su solicitud y la garantía correspondiente, conforme a los requisitos estipulados en la
Cláusula 22 de este contrato.

Parágrafo: Si, en el momento de la solicitud de la prórroga, el porcentaje de ejecución del
Programa Exploratorio Mínimo para la fase respectiva es superior a ochenta por ciento (80%), la
prórroga estipulada en este numeral será de cuatro (4) meses en lugar de dos (2) meses más.

4.2.3. Terminación del Contrato por vencimiento del Período de Exploración: Al vencimiento
del Periodo de Exploración terminará el contrato si no existe un Área de Evaluación, un Área de
Explotación o un Descubrimiento realizado por EL CONTRATISTA en la última fase del Periodo
de Exploración en el Área Contratada. En este caso EL CONTRATISTA devolverá a la ANH la
totalidad del Área Contratada, sin perjuicio del cumplimiento de las demás obligaciones y queda
obligado a demostrar que en ella ha cumplido las obligaciones de Abandono, acreditando que los
pozos perforados han sido debidamente taponados y abandonados, que las instalaciones dé
superficie han sido totalmente desmanteladas y que ha realizado las labores de limpieza y
restauración ambiental de conformidad con ta normatividad aplicable.

- Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 12 de 70

4.3. Período de Explotación:

El Periodo de Explotación se predica separadamente respecto de cada Área de Explotación y,
por lo tanto, todas las menciones a la duración, extensión o terminación del Periodo de
Explotación se refieren a cada Área de Explotación en particular.

4.3.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24) Años
contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la Declaración de
Comercialidad de que trata la Cláusula 8 de este contrato.

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de Explotación
hasta el límite económico del Campo Comercial, a elección de EL CONTRATISTA, siempre y
cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con una
antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con respecto a la fecha
de vencimiento del Periodo de Explotación de la respectiva Área de Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la fecha de la
solicitud.

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario anteriores a
la fecha de la solicitud ha llevado a cabo un programa de perforación que incluya al menos
un pozo por cada Año Calendario y/o que ha tenido activo un proyecto de mantenimiento de
presión o de recuperación secundaria, terciaria o mejorada.

Parágrafo.: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la condición
exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones presentadas por EL
CONTRATISTA, podrá otorgar la prórroga. Queda entendido que la denegación de la misma por
parte de la ANH no dará lugar a desacuerdo y no se someterá al procedimiento establecido en la
Cláusula 27 de este contrato. En todos los casos, la prórroga del Periodo de Explotación se
formalizará mediante la firma de un otrosí al contrato.

4.3.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento durante el
Periodo de Explotación EL CONTRATISTA podrá dar por terminado este contrato con respecto
a cualquier Área de Explotación, para lo cual informará por escrito a la ANH con una anticipación
no inferior a tres (3) Meses, sin perjuicio del cumplimiento de las demás obligaciones.

4.3.4. Efectos de la terminación del Período de Explotación: Cuando por cualquier causa
terminen los derechos y obligaciones operativas respecto de algún Área de Explotación, EL

y - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 13 de 70

CONTRATISTA dejará en buen estado, los pozos que en tal época sean productivos y las
construcciones y otras propiedades inmuebles, todo lo cual pasará gratuitamente a la ANH con
las servidumbres y bienes adquiridos para beneficio de la explotación hasta el Punto de Entrega,
aunque tales bienes se encuentren fuera del Área de Explotación. Respecto de los bienes
muebles destinados exclusivamente al servicio de esa Área de Explotación, si la terminación
tiene lugar antes de cumplirse los primeros dieciocho (18) Años del Periodo de Explotación, EL
CONTRATISTA tendrá la obligación de ofrecérselos en venta por su valor en libros a la ANH. Si
en el término de tres (3) Meses contados a Partir de la fecha del ofrecimiento, la ANH no hubiere
respondido afirmativamente, EL CONTRATISTA podrá disponer de ellos libremente. Si la
terminación tiene lugar transcurridos los primeros dieciocho (18) Años del Período de
Explotación, tales bienes pasarán gratuitamente a la ANH. La ANH establecerá, de los pozos
que se encuentren en producción en tal época, cuáles deberán ser abandonados y aquéllos que
continuarán en producción. Cualquier desacuerdo respecto de la naturaleza y la destinación de
los bienes será sometido al procedimiento señalado en la Cláusula 27. Así mismo, EL
CONTRATISTA queda obligado a ceder a la ANH o a quien ella indique la Licencia Ambiental y
los recursos económicos necesarios para atender las obligaciones de Abandono, conforme a la
cláusula 30. La aplicación de esta cláusula no implicará una sustitución patronal entre EL
CONTRATISTA y la ANH.

CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase: Durante el Periodo de Exploración, EL.
CONTRATISTA llevará a cabo el Programa Exploratorio Minimo de cada fase a la que EL
CONTRATISTA entre y que se describe en el Anexo B, que forma parte de este contrato. Para el
cumplimiento de las obligaciones del Programa Exploratorio Mínimo, los Pozos Exploratorios
propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios para un nuevo campo (del
tipo A-3) o Pozos Exploratorios que formen parte de un Programa de Evaluación, conforme lo
dispuesto en la cláusula 7 (numeral 7.3b) de este contrato. En los demás casos el Pozo
Exploratorio propuesto por EL CONTRATISTA deberá ser previamente aceptado por la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a presentar a la
ANH el Programa de Trabajos de Exploración para la fase que inicia, en donde se describa la
forma como dará cumplimiento a sus obligaciones, con una antelación no inferior a ocho (8) Días
calendario respecto al inicio de cada fase del Periodo de Exploración. Para la primera fase, EL
CONTRATISTA deberá entregar el Programa de Trabajo de Exploración en un término de treinta

Y
8 - Original -

Res
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 14 de 70

(30) Días calendarios contados a partir de la Fecha Efectiva. El programa sísmico 3D dentro el
área de Bahia, y el sondeo electromagnético de fondo marino (R3M) y los otros trabajos que El
CONTRATISTA ejecutó en desarrollo de el “Convenio de Asignación Temporal para el
Desarrollo de Actividades de Exploración en el Área Tayrona”, celebrado entre la Agencia
Nacional de Hidrocarburos y Ecopetrol S.A.” antes de la Fecha Efectiva de este contrato serán

acreditados al cumplimiento del Programa Exploratorio Mínimo de la Fase 1, conforme al Anexo
B.

5.3. Modificaciones al Programa Exploratorio Mínimo.

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de cualquier
fase del Periodo de Exploración, distinta de la primera fase, EL CONTRATISTA podrá substituir
la adquisición y procesamiento de un programa sísmico contenido en el Programa Exploratorio
Mínimo inicialmente presentado para la fase en progreso, por la perforación de uno o más Pozos
Exploratorios o por la adquisición y procesamiento de un programa sísmico de tecnologia más
moderna, siempre que el esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea
equivalente o superior al inicialmente presentado para la respectiva fase. En este caso EL
CONTRATISTA informará previamente y por escrito a la ANH de la substitución de Operaciones
de Exploración que pretende llevar a cabo.

5.3.2. Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que resulte
seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación de un (1) Pozo Exploratorio contenido en el Programa Exploratorio Mínimo de la
siguiente fase del Periodo de Exploración, EL CONTRATISTA podrá substituir dicha perforación
por la adquisición y procesamiento de un programa sísmico, siempre que el esfuerzo técnico sea
equivalente o superior al Programa Exploratorio Mínimo pactado para la respectiva fase, y los
objetivos sean acordes con el proceso exploratorio requerido en el Área Contratada. En todo
caso EL CONTRATISTA informará previamente y por escrito a la ANH de la substitución que
llevará a cabo.

5.4. Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones de
Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en el Programa
Exploratorio Posterior, sin que por razón de tales Operaciones de Exploración se modifique el
plazo pactado para la ejecución del Programa Exploratorio Mínimo o del Programa Exploratorio
Nós de la fase en curso o de las fases siguientes. Para ejercer este derecho, EL

= ,
es - Original -
CONTRATO DE EXPLORACIÓN y EXPLOTACIÓN TAYRONA
Página 15 de 70

adicionales que pretende realizar. Si dichas Operaciones de Exploración son las definidas en el

Programa Exploratorio Mínimo de la Siguiente Fase, la ANH acreditará dichas Operaciones de

ye - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 16 de 70

Área Contratada vigente a la fecha de devolución menos las Áreas de Evaluación y de
Explotación. Al final de la Cuarta Fase del Período de Exploración y si EL CONTRATISTA
decide entrar en la siguiente fase del Período de Exploración, EL CONTRATISTA devolverá el
veinticinco por ciento (25%) aplicado al Área Contratada vigente a la fecha de devolución menos
las Áreas de Evaluación y de Explotación.

CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración, EL
CONTRATISTA podrá retener el setenta y cinco (75%) aplicado al Área Contratada vigente a la
fecha de devolución menos las Áreas de Evaluación y de Explotación para adelantar en el área
retenida pero por fuera de las Áreas de Evaluación y de Explotación, un Programa de Exploración
Posterior. En este caso, se aplicará el siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un Programa de
Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el Programa de
Exploración Posterior que EL CONTRATISTA se obliga a realizar, dividiéndose el Programa
en dos (2) fases de dos (2) Años cada una, contada la primera desde la terminación de la
última fase del Programa Exploratorio Mínimo. Cada una de las fases del Programa
Exploratorio Posterior debe contener como mínimo las mismas Operaciones Exploratorias
pactadas para la última fase del Programa Exploratorio Mínimo u otras Operaciones
Exploratorias siempre que el esfuerzo técnico sea equivalente o superior a dichas
Operaciones y los objetivos sean acordes con el proceso exploratorio requerido en el Área
Contratada.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa Exploratorio
Posterior, EL CONTRATISTA podrá optar por no continuar a la segunda fase, lo que impone
la devolución de la totalidad de las áreas retenidas para este efecto o por continuar con la
segunda fase, lo que obliga a devolver sólo el veinticinco (25%) aplicado al Área Contratada
vigente a la fecha de devolución menos las Áreas de Evaluación y de Explotación. EL
CONTRATISTA informará por escrito a la ANH de su decisión dentro del mes siguiente a la
terminación de la primera fase.

Mr y (e la

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 17 de 70

d) Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las Áreas
de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará reducida a las
Áreas de Evaluación y/o Áreas de Explotación existentes en ese momento.

CLAUSULA 7 —- DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses siguientes
a la finalización de la perforación de cualquier Pozo Exploratorio cuyos resultados indiquen que
se ha producido un Descubrimiento, EL CONTRATISTA deberá informarlo por escrito a la ANH,
acompañando su aviso de un informe técnico que contenga los resultados de las pruebas
realizadas, la descripción de los aspectos geológicos y los análisis efectuados a los fluidos y
rocas, en la forma que indique el Ministerio de Minas y Energía o la autoridad que haga sus
veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o de
Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar los cálculos y
demás información de soporte que hubiere presentado al Ministerio de Minas y Energía o la
autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera que el
Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de Evaluación,
respecto de dicho Descubrimiento, de acuerdo con lo establecido en esta cláusula. Si el
Descubrimiento tiene lugar en el Periodo de Exploración, EL CONTRATISTA presentará el
Programa de Evaluación dentro de los seis (6) Meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor y, en todo caso, antes de finalizar el Periodo de
Exploración. Si el Descubrimiento es resultado de la ejecución del Programa Exploratorio
Posterior, EL CONTRATISTA presentará el Programa de Evaluación dentro de los seis (6)
Meses siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en todo
caso antes de la siguiente devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe contener, como
mínimo:
a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la información
, Que se propone obtener para determinar si el Descubrimiento puede ser declarado como

DD MÓ
se - Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 18 de 70

Campo Comercial. Si en los Programas de Evaluación realizados durante el Periodo de
Exploración EL CONTRATISTA incluye la perforación de Pozos Exploratorios, éste podrá
acreditar tanto el cumplimiento del Programa Exploratorio Mínimo como del Programa de
Evaluación correspondiente, hasta con la perforación de dos (2) Pozos Exploratorios,
siempre que la misma concluya antes de la fecha de terminación del plazo del Programa de
Evaluación en el cual fueron incluidos o de la fase del Periodo de Exploración a la cual
correspondan dichos pozos, la que sea más próxima.

c) El presupuesto total del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación, que no podrá exceder de dos (2) Años cuando
incluya la perforación de Pozos de Exploración o de un (1) Año en los demás casos, plazo
que se contará a partir de la fecha de la presentación a la ANH y debe contemplar los
tiempos estimados necesarios para la obtención de permisos que corresponde otorgar a
otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del plazo
mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación.

9) Una propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide perforar

Pozos de Exploración no previstos en el Programa de Evaluación inicialmente presentado, la

ANH prorrogará la duración del Programa de Evaluación por un plazo adicional que no excederá

de un (1) Año, siempre que se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con dos (2)
Meses de anticipación a la fecha de terminación del plazo inicial.

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de Evaluación
previstas en el Programa de Evaluación;

c) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y las pruebas
del Pozo o los Pozos de Exploración adicionales.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los que

fundamenta su solicitud.

== ¿e - Original - Pa
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 19 de 70

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante los seis (6)
Meses siguientes a la fecha de presentación del Programa de Evaluación a la ANH, EL
CONTRATISTA podrá modificarlo, para lo cual informará oportunamente a la ANH y adecuará el
plazo total del mismo, de acuerdo con el numeral 7.3d de esta cláusula, sin que por ello se
modifique la fecha de inicio señalada.

7.6. Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la ANH un
informe completo de los resultados del Programa de Evaluación dentro de los tres (3) Meses
siguientes a la fecha de su terminación. Tal informe incluirá, como mínimo: la descripción
geológica del Descubrimiento y su configuración estructural; las propiedades físicas de las rocas
y fluidos presentes en los yacimientos asociados al Descubrimiento; la presión, volumen y
análisis de temperatura de los fluidos de los yacimientos; la capacidad de producción (por pozo y
por todo el Descubrimiento); y un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En cualquier momento durante la segunda mitad del plazo del Programa de
Evaluación, EL CONTRATISTA podrá solicitar a la ANH la prórroga del Programa de Evaluación
hasta por dos (2) Años adicionales si la profundidad de agua entre el nivel medio del mar y el
lecho marino donde se localiza el Descubrimiento es menor a doscientos (200) metros, y hasta
por (5) Años adicionales si dicha profundidad de agua es mayor a doscientos (200) metros, con
el propósito de llevar a cabo estudios de factibilidad para la construcción de infraestructura,
sobre métodos de producción y/o para el desarrollo de mercados. En estos casos, la solicitud
incluirá en el Programa de Evaluación la información relacionada con los estudios de factibilidad
que EL CONTRATISTA considera necesario realizar. Al término de la prórroga otorgada, EL
CONTRATISTA entregará a la ANH las conclusiones y recomendaciones de los estudios de
factibilidad. No obstante lo anterior, si EL CONTRATISTA solicita y presenta la respectiva
justificación de una ampliación de los plazos aquí señalados, las Partes podrán acordar la
ampliación de los mismos.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios descubridores
perforados por EL CONTRATISTA por fuera de áreas designadas como de Evaluación o de
Explotación. Por lo tanto, cuando los nuevos volúmenes de Hidrocarburos encontrados hagan
parte de una misma Área de Evaluación o de Explotación, no habrá lugar a un Periodo de
Evaluación.

7 24

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 20 de 70

CLAUSULA 8 - DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término estipulado para la
ejecución del Programa de Evaluación o al vencimiento del plazo acordado según el parágrafo
del numeral 7.6 de la Cláusula 7, si le es aplicable, EL CONTRATISTA entregará a la ANH una
declaración escrita que contenga de manera clara y precisa su decisión incondicional de explotar
O no comercialmente ese Descubrimiento. En caso afirmativo, a partir de esa declaración el
Descubrimiento se tendrá como un Campo Comercial.

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a la ANH esta
declaración en el plazo estipulado o al final del Periodo de Exploración, se entenderá que EL
CONTRATISTA ha concluido que el Descubrimiento no es un Campo Comercial. Si EL
CONTRATISTA no declara comercial o si no hay entrega de declaración, EL CONTRATISTA
acepta que no se generó en su favor derecho alguno y, en consecuencia, renuncia a reclamar
derechos sobre el Descubrimiento.

CLAUSULA 9 — PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la presentación de la
Declaración de Comercialidad de que trata la Cláusula 8, EL CONTRATISTA entregará a la
ANH el Plan de Explotación inicial el cual contendrá, como minimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos, diferenciada por tipo
de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que incluya una
descripción del programa de perforación de pozos de desarrollo, de los métodos de
extracción, de las facilidades respectivas y de los procesos a los cuales se someterán los
fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando la tasa
óptima de producción que permita lograr la máxima recuperación económica de las reservas.

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación, tales como
aspectos ambientales, sociales, económicos, logísticos y las opciones para su manejo.

f) Una propuesta de Punto de Entrega para consideración de la ANH. RA

- Original -

Ue
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 21 de 70

9) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar para
efectos del cálculo de los Derechos por Precios Altos descritos en la Cláusula 16.

h) Un programa de Abandono para efectos de la Cláusula 30.

9.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de Explotación cuando
EL CONTRATISTA entregue toda la información antes descrita. Si la ANH no recibe el Plan de
Explotación con la totalidad de la información anteriormente indicada, dentro de los quince (15)
Días calendario siguientes a su presentación podrá requerir el envío de la información faltante v
EL CONTRATISTA dispondrá de treinta (30) Días calendario contados desde el recibo del
requerimiento para entregarla. Si la ANH no se pronuncia dentro de los quince (15) Días
calendario siguientes a la presentación del Plan de Explotación por parte de EL CONTRATISTA,
se entenderá que ha sido aceptado. Si EL CONTRATISTA no entrega el Plan de Explotación en
la fecha establecida en el numeral anterior o si la ANH no recibe la documentación faltante
dentro del plazo de treinta (30) Días señalado en este numeral, se configurará un incumplimiento
que dará lugar a la aplicación de la Cláusula 28.

9.3. Área de Explotación: El Área de Explotación estará delimitada por un polígono regular,
preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la porción de éste
dentro del Área Contratada, más un margen alrededor del Campo Comercial no mayor de un (1)
kilómetro, siempre que el Área Contratada lo permita. Como quiera que el área del Campo
Comercial contenida en el Área de Explotación puede variar, el Área de Explotación
permanecerá inalterable, salvo lo señalado en et siguiente numeral.

Parágrafo: Si el área del Campo Comercial es superior a diez mil (10.000) hectáreas, el margen
alrededor del Campo Comercial no será mayor de dos punto cinco (2.5) kilómetros, siempre que
el Área Contratada lo permita.

9.4. Ampliación del Área de Explotación: En el transcurso del Periodo de Explotación de un
Área de Explotación, si EL CONTRATISTA determina que un Campo Comercial se extiende más
allá del Área de Explotación, pero dentro del Área Contratada vigente, podrá solicitar a la ANH la
ampliación de tal Área de Explotación, acompañando su solicitud con los soportes
correspondientes. Cumplido lo anterior a satisfacción de la ANH, ésta ampliará el Área de
Explotación, quedando entendido que si tal ampliación se superpone a otra Área de Explotación,
la duración del Periodo de Explotación que se aplicará para el Área de Explotación englobada

será la del Área de Explotación respecto de la cual se declaró primeramente la comercialidad.
RA, 2
) OL
7

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 22 de 70

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de acuerdo con el
Numeral 9.4, se extienda por fuera del Área Contratada, la ANH ampliará el Área Contratada
dándole a la ampliación solicitada el tratamiento contractual de Área de Evaluación, a menos que
respecto del área solicitada se presente alguna de las siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades iguales o
similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos por
parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan adelantar las
actividades objeto del contrato.

9.5. Actualización del Plan de Explotación: EL CONTRATISTA ajustará y presentará
anualmente, durante el Mes de febrero de cada Año Calendario y con sujeción al procedimiento
descrito en el numeral 9.2 de esta cláusula, el Plan de Explotación para cada una de las Áreas
de Explotación existentes en el contrato. Cuando la producción real de Hidrocarburos del Año
Calendario inmediatamente anterior difiera en más de un quince por ciento (15%) con respecto al
pronóstico de producción anual señalado en el Plan de Explotación para algún Área de
Explotación, EL CONTRATISTA presentará las explicaciones del caso.

CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a que se
refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del Año Calendario en
curso, El. CONTRATISTA presentará el primero de los Programas de Trabajos de Explotación
para lo restante de ese Año calendario. Para los Años calendario subsiguientes, El
CONTRATISTA presentará el Programa de Trabajos de Explotación para cada Año Calendario,
en el mes de noviembre del Año calendario inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de Trabajos de
Explotación para cada Área de Explotación contendrá, como mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de Producción que EL
CONTRATISTA espera realizar durante dicho Año, con el respectivo cronograma, discriminado
por proyecto y por Trimestre Calendario, el cual debe contemplar también los plazos

requeridos para obtener las autorizaciones y permisos de las autoridades competentes. ZA

/

- Original -

lora,
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 23 de 70

Correspondiente,

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años Calendario
siguientes o hasta la terminación del Periodo de Explotación, lo que sea más corto.

d) Una propuesta de los términos y condiciones conforme a los cuales desarrollará los
programas en beneficio de las comunidades en las áreas de influencia del Área de
Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del Programa de
Trabajos de Explotación de que trata el literal (a) anterior es de obligatoria ejecución. EL

podrá efectuar ajustes a dicho programa para el Año Calendario en curso, siempre que tales
ajustes no impliquen la disminución en la producción de más de un quince por ciento (15%)
respecto del pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia inferior a tres
(3) Meses, salvo situaciones de emergencia. EL CONTRATISTA informará previamente y
mediante escrito Cualquier ajuste al Programa de Trabajos de Explotación.

CLÁUSULA 11 - CONDUCCIÓN DE LAS OPERACIONES

sus propios medios y con autonomía técnica y directiva, de conformidad con la legislación
colombiana y observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

11.2. Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia de este
contrato de manera diligente, responsable, eficiente y adecuada técnica y económicamente. Se
asegurará de que todos sus subcontratistas cumplan los términos establecidos en este contrato
y en las leyes colombianas. EL CONTRATISTA será el único responsable por los daños y
pérdidas que cause con ocasión de las actividades y Operaciones derivadas de este contrato,
incluso aquéllos causados Por sus subcontratistas, quedando entendido que en ningún momento
será responsable por errores de criterio, o por pérdidas o daños que no fueren resultado de

(z

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 24 de 70

culpa grave o dolo. Cuando EL CONTRATISTA subcontrate, las obras y servicios
subcontratados serán ejecutados a su nombre, en razón de lo cual EL CONTRATISTA
mantendrá su responsabilidad directa por todas las obligaciones establecidas en el subcontrato y
derivadas del mismo, de las cuales no podrá exonerarse en razón de las subcontrataciones. La
ANH no asumirá responsabilidad alguna por este concepto, ni aún a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su propia
cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos procedentes
conforme a la ley, necesarios para adelantar las operaciones objeto del presente contrato.

11.4. Daños y Pérdidas de los Activos: Todos los costos y gastos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. EL CONTRATISTA informará a la ANH sobre las pérdidas o daños sucedidos
a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA 12 - REGALÍAS

12.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de Entrega el
porcentaje de la producción de Hidrocarburos establecido en la ley correspondiente a las
regalías. El recaudo de las regalías podrá hacerse en dinero o en especie, por acuerdo entre las
Partes y si lo autoriza la autoridad competente.

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley las
participaciones que les correspondan en las regalías, y será la única responsable de dicho pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie, EL
CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos correspondiente, para lo cua!
las Partes acordarán el procedimiento para la programación de entregas y demás aspectos
necesarios. Si por cualquier razón la ANH no puede retirar los Hidrocarburos correspondiente a
las regalías, EL CONTRATISTA podrá continuar produciendo el campo y disponer del volumen
de regalías, acreditando a la ANH, para su entrega posterior, el volumen de Hidrocarburos
correspondiente a las regalías que la ANH tenía derecho a retirar pero no retiró, En cualquier
momento durante el Mes calendario en el que la ANH no ha retirado la regalía, la ANH dispondrá
para retiro de hasta el doble del porcentaje de regalías sobre la producción diaria del campo,
durante dicho Mes calendario. Al final de cada Mes calendario sin que la ANH haya retirado
parcial o totalmente el volumen correspondiente a las regalías de dicho Mes, EL CONTRATISTA

E - Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 25 de 70

podrá comercializar directamente tal volumen y pagar a la ANH el monto de la regalía en dinero
en los términos establecidos en el numeral 12.4.

Para el caso de Gas Natural no aplica lo anterior y las Partes acordarán un esquema de
compensación o el pago en dinero.

12.4. Comercialización del volumen de regalías: Siempre que las disposiciones regulatorias lo
permitan, la ANH y EL CONTRATISTA podrán acordar la compra o comercialización del
volumen de regalías y, en todo caso la ANH reconocerá a EL CONTRATISTA los costos
directos y un margen razonable de comercialización.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en dinero,
entregará a la ANH los montos correspondientes en los plazos señalados por la autoridad
competente. En caso de mora, EL CONTRATISTA pagará a la ANH la cantidad necesaria para
cubrir el monto adeudado, los intereses moratorios correspondientes y los gastos en que haya
incurrido para lograr el pago.

CLAUSULA 13 — MEDICIÓN

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control de calidad
de los Hidrocarburos producidos y mantendrá calibrados los equipos o instrumentos de
medición, conforme a las normas y métodos aceptados por las Buenas Prácticas de la Industria
del Petróleo y a las disposiciones legales y reglamentarias vigentes, practicando los análisis a
que haya lugar y realizando las correcciones pertinentes para la liquidación de los volúmenes
netos de Hidrocarburos recibidos y entregados a condiciones estándar. EL CONTRATISTA
adoptará todas las acciones necesarias para preservar la integridad, confiabilidad y seguridad de
las instalaciones y los equipos o instrumentos de fiscalización de acuerdo con las Buenas
Prácticas de la Industria del Petróleo. Además, conservará durante el término que establecen el
Código de Comercio y las demás normas pertinentes, los registros de calibración periódica de
tales equipos o instrumentos y de las mediciones diarias de la producción y consumo de
Hidrocarburos y fluidos en cada Campo Comercial para revisión de la ANH y de las autoridades
competentes. La ANH tendrá el derecho de inspeccionar los equipos de medición instalados por
EL CONTRATISTA y todas las unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan de las
mismas instalaciones de desarrollo, éstas deberán incluir un sistema de medición que permita

eterminar la producción proveniente de cada uno de dichos campos. (As y
lo.
í /

ye

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 26 de 70

CLÁUSULA 14 - DISPONIBILIDAD DE LA PRODUCCIÓN

14.1, Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados los que hayan
sido utilizados en beneficio de las operaciones de este contrato y los que inevitablemente se
desperdicien en estas funciones, serán transportados por EL CONTRATISTA al Punto de
Entrega. Los Hidrocarburos serán medidos conforme al procedimiento señalado en el numeral
13.1 anterior, y basándose en esta medición, se determinarán los volúmenes de regalías a que
se refiere la Cláusula 12 y los Hidrocarburos restantes, los cuales corresponden a EL
CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las disposiciones legales
que regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o de exportar los
Hidrocarburos que le correspondan, o de disponer de los mismos en cualquier forma.

CLÁUSULA 15 - GAS NATURAL

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas natural
extraído de un campo y, de conformidad con las disposiciones legales y reglamentarias vigentes
sobre la materia, antes del Punto de Entrega correspondiente podrá utilizarlo como combustible
para las operaciones, como fuente de energía para la máxima recuperación final de las reservas
de Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en estos fines durante la
vigencia del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA descubra uno
O varios Campos Comerciales con Gas Natural asociado, deberá presentar a la ANH dentro de
los tres (3) Años siguientes al inicio de la explotación de cada Campo Comercial, un proyecto
para la utilización del Gas Natural asociado. Si EL CONTRATISTA no cumpliere esta obligación,
la ANH podrá disponer gratuitamente del Gas Natural asociado proveniente de tales campos,
con sujeción a las disposiciones legales vigentes. Mientras la ANH no ejerza está opción, EL
CONTRATISTA conserva su derecho de utilizar el Gas Natural asociado, previa presentación del
proyecto respectivo. :

CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

Los derechos económicos de que trata esta cláusula no aplicarán para el área ni para la
producción del bloque Bahía, según está definida en el Anexo A, y sus modificaciones.

> E PA AN

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 27 de 70

16,1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL CONTRATISTA
causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de Exploración y por
cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un derecho cuyo monto
económico, nominado en dólares de los Estados Unidos de América, será el que resulte de
multiplicar el número de hectáreas y fracción de hectárea del Área Contratada, excluidas las
Áreas de Explotación, por el valor que se presenta en la siguiente tabla. Este pago se hará
dentro del Mes siguiente al inicio de la respectiva fase.

Valor por fase en US$ / Hectárea

[ Áreas costa afuera 0.25

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y pagará a la
ANH un derecho, cuyo monto económico, en dólares de los Estados Unidos de América, será el
que resulte de multiplicar la producción de hidrocarburos que corresponden a EL
CONTRATISTA según la Cláusula 14 por diez centavos de dólar de los Estados Unidos de
América (USD $ 0.10) por cada barril de Hidrocarburos Líquidos. Este monto se incrementará
anualmente según el l,.2, definido en la cláusula 16.2 a partir del primero de enero del año 2006.
Para gas natural este monto será de un centavo de dólar de los Estados Unidos de América
(USD $0.01) por cada mil pies cúbicos (1.000 PC). Este pago se hará por semestre calendario
vencido, dentro del primer mes del semestre siguiente,

16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada Área de
Explotación incluyendo el volumen de regalías, supere los cinco (5) millones de Barriles de
Hidrocarburos Líquidos, y en el evento de que el precio del crudo marcador "West Texas
Intermediate” (WTI) supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor
nominado en dólares de los Estados Unidos y Pagadero por Mes calendario vencido, dentro de
los treinta (30) Días calendario siguientes a cada vencimiento.

Para Gas Natural: cinco (5) años después del inicio de explotación del campo, que consta en la
resolución de aprobación expedida por la autoridad competente y siempre que haya iniciado la
operación definitiva de las facilidades de explotación, y en el evento de que el precio del Gas
Natural marcador "U.S. Gulf Coast Henry Hub" supere el Precio Base Po, EL CONTRATISTA

Y ds y
E - Original - a

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 28 de 70

pagará a la ANH, un valor nominado en dólares de los Estados Unidos y pagadero por Mes
Calendario vencido, dentro de los treinta (30) Días calendario siguientes a cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte de la
aplicación de la siguiente fórmula:

Pago ala AN

Factor “A”

En donde:
Valor de los Hidrocarburos en el Punto de Entrega:
Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes calendario
correspondiente, expresado en dólares de los Estados Unidos de América por Barril (USD
$/Bl), de una canasta de máximo tres (3) petróleos crudos de calidad similar a los
provenientes de cada Área de Explotación, presentada por EL CONTRATISTA en el Plan
de Explotación y acordada con la ANH y ajustado para el Punto de Entrega, por un margen
pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los Hidrocarburos Líquidos
conforme al párrafo anterior, se producen diferencias, por exceso o por defecto, entre el
precio de referencia de la canasta y el precio real de venta en el Punto de Entrega en más
de un tres por ciento (3%), la Parte que se considere afectada podrá pedir una revisión de
la canasta o del margen de ajuste. Para los efectos aquí previstos, el precio real de venta
de los Hidrocarburos Líquidos producidos en el Área de Explotación para el Mes calendario
Correspondiente, será el promedio ponderado, de los precios de venta acordados por EL
CONTRATISTA con compradores no vinculados económicamente ni por otra clase de
relación societaria y que, en todo caso, las transacciones queden enmarcadas dentro de
las prácticas comerciales usuales, descontando los costos de transporte y trasiego entre el

a h

- Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 29 de 70

Punto de Entrega y el punto de venta de referencia de acuerdo con las tarifas que fije el
Ministerio de Minas y Energía o quien haga sus veces.

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la refinación
para el abastecimiento interno se dará aplicación a lo señalado en el numeral 16.5 de esta
cláusula.

Para Gas Natural:

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para la
producción del Mes calendario correspondiente, expresado en dólares de los Estados
Unidos de América por millón de unidad térmica Británica BTU (USD $/MMBTU),
acordados por EL CONTRATISTA con compradores, descontando los costos de transporte
y procesamiento entre el Punto de Entrega y el punto de venta real. Cuando EL
CONTRATISTA venda a alguna de sus afiliadas para los efectos de aplicación de ésta
cláusula, se considerará el precio sin descuentos otorgados a esas afiliadas. La ANH
podrá solicitar soportes para verificar el precio real de venta y esta información se
mantendrá confidencial entre la Partes.

Volumen de Hidrocarburos de EL CONTRATISTA:

Po:

Es el volumen de Hidrocarburos ,expresado en Barriles para Hidrocarburos Líquidos y en
unidad térmica Británica BTU para Gas Natural, que corresponden a EL CONTRATISTA
según la Cláusula 14, en un Mes calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo marcador
“West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de América por Barril
(USD $/BI) y para Gas Natural es el precio promedio para el gas natural marcador "U.S.
Gulf Coast Henry Hub" en Dólares de los Estados Unidos de América por millón de unidad
térmica Británica BTU (US S/MMBTU). Estos promedios son para el Mes calendario
correspondiente, cuyas especificaciones y cotizaciones se publican en medios de
reconocido prestigio internacional.

Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador, expresado en
dólares de los Estados Unidos de América por Barril (USD $/BI) y para Gas Natural es el

- Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 30 de 70

precio promedio por Gas Natural en Dólares de los Estados Unidos de América por millón
de unidad térmica Británica (US $/MMBTU), indicado en la siguiente tabla:

Gravedad API en ocarburos Líquidos Po (USD $/B1)

>15 y 22 $28

>22 y 29 $27

>29 $26

Gas Natural producido exportado- Distancia en línea Po

recta entre el Punto de Entrega y el punto de recibo

en país de destino, en kilómetros USD S/MMBTU

>0y $00 $6

> 500 y <1.000 $7

> 1.000 o transporte en forma de LNG $8

Para producción de Hidrocarburos Líquidos de campos localizados a más de 300 metros de
profundidad de agua entre el nivel medio del mar y el lecho marino donde se localice el
Descubrimiento, el precio base Po según la gravedad API de la anterior tabla, será el de la tabla
más siete dólares de los Estados Unidos por barril (USD$ 7/BL); éste resultado se ajustará
anualmente según la fórmula de ajuste del Po que se describe abajo en este numeral.

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API mayor a diez
grados (10?), el Po será de cuarenta (40) dólares de los Estados Unidos de América por barril
(USD$/BI) y para Hidrocarburos Líquidos Pesados con una gravedad API menor o igual a diez
grados (10?) EL CONTRATISTA no pagará a la ANH Derecho por Precios Altos. Para el Gas
Natural que sea destinado para el consumo interno en el país, en caso de que su precio sea
regulado por la Comisión de Regulación de Energía y Gas -CREG - o la entidad que la
sustituya, EL CONTRATISTA no Pagará a la ANH Derecho por Precios Altos; en caso contrario,
las Partes acordarán el gas natural marcador y el valor de Po y suscribirán el respectivo
acuerdo,

Este precio base Po se ajustará anualmente a partir del primero (1?) de enero del Año 2006,
según la siguiente fórmula:

- Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 31 de 70

Po = POm.1) X (1+ lin.2))
Donde:
POmn-1): El es el valor de Po del Año calendario inmediatamente anterior.

Ln-2) Es la variación anual, expresada en fracción, del índice de precios al productor de los
Estados Unidos de América durante el Año Calendario, dos Años antes de aquel para
el cual se realiza el cálculo, publicado por el Departamento del Trabajo de ese país.

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas Intermediate” o
del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su reconocimiento como precio
marcador internacional, la ANH escogerá el nuevo petróleo crudo o gas natural marcador a
utilizar y modificará la tabla con base en el nuevo índice, manteniendo las equivalencias con los
valores de Po para el petróleo crudo marcador “West Texas Intermediate” o para el gas natural
marcador “US Gulf Coast Henry Hub”.

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a EL
CONTRATISTA que el pago de este derecho se realice en especie durante un período no
inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud siempre que no se afecten
los compromisos comerciales que haya contraído. El volumen que corresponderá a la ANH será
el que resulte de calcular el factor “A”.

16.3. Pruebas de Producción: Los Hidrocarburos obtenidos como resultado de las pruebas de
producción realizadas por EL CONTRATISTA también causarán los derechos de que tratan los
numerales anteriores, siempre y cuando se cumplan las condiciones del numeral 16.2. El Gas
Natural obtenido como resultado de las pruebas de producción realizadas por EL
CONTRATISTA no causará Derechos por Precios Altos.

16.4, Participación en la Producción durante la Prórroga del Periodo de Explotación: En
todos los casos de prórroga del Periodo de Explotación de un Área de Explotación, EL
CONTRATISTA reconocerá y pagará a la ANH, a título de derecho de participación en la
producción, una suma equivalente al diez por ciento (10%) del valor de la producción de
Hidrocarburos Líquidos livianos en el Punto de Entrega, o cinco por ciento (5%) en el caso de
gas natural no asociado o Hidrocarburos Líquidos Pesados, obtenida por EL CONTRATISTA a
partir de la fecha de vencimiento de la duración inicial del Periodo de Explotación y valorizada en
el Punto de Entrega, después de descontar el porcentaje correspondiente a las regalías. Sobre

L> elos
E - Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 32 de 70

esta participación no se causarán los derechos económicos de que tratan los numerales 16.1.2 y
16.2. Durante la prórroga del Periodo de Explotación los derechos por uso del subsuelo y por
precios altos de que tratan los numeral 16.1.2 y 16.2, respectivamente, solamente se causarán
sobre el volumen de EL CONTRATISTA después de haber restado el derecho de participación
señalado en este numeral 16.5.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su crudo para
atender las necesidades de refinación para el abastecimiento interno, los precios se calcularán
con base en el precio internacional, en la forma establecida en la Resolución N* 18-1709 del 23
de diciembre de 2003 proferida por el Ministro de Minas y Energía, o en cualquier disposición
legal o reglamentaria que la modifique o sustituya.

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a otra u otras
áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo con la ANH y con los
demás interesados, deberá poner en práctica, previa aprobación de la autoridad competente, un
plan cooperativo de explotación unificado, con sujeción a lo establecido en la legislación
colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que destine
permanentemente y sean indispensables para el desarrollo de las Operaciones de Explotación,
hasta el Punto de Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de la
devolución del Área Contratada o a la terminación de este contrato, cuando una u otra tengan
lugar transcurridos los primeros dieciocho (18) Años del Periodo de Explotación, aunque dichos
bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o a la
terminación del contrato cuando una u otra tengan lugar transcurridos los primeros dieciocho (18)
Años del Periodo de Explotación, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de construcción, Explotación y reversión de
bienes, BOT- ("Build, Operate and Transfer"), BOMT-("'Build, Operate, Maintain and Transfer”),
BOOT ("Build, Own, Operate and Transfer"), MOT ("Modernize, Operate and Transfer") y similares.
que a la terminación de los mismos establezcan la obligación de transferir la propiedad de los

Hd ge - Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 33 de 70

bienes, equipos e instalaciones a EL CONTRATISTA, cuando tales contratos hayan sido
celebrados para el desarrollo del Periodo de Explotación de la respectiva área. En todo caso, en el
evento que dichos contratos se celebren por un plazo mayor al del Período de Explotación,
requerirán previa autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y bienes
concernientes a las Operaciones de Explotación, con intervalos razonables, por lo menos cada
tres (3) Años Calendario, clasificándolos según sean de propiedad de EL CONTRATISTA o de
terceros. La ANH tendrá el derecho de estar representada cuando se efectúen tales inventarios.
Para este efecto, EL CONTRATISTA avisará a la ANH con una antelación no inferior a quince
(15) Días calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes o equipos
que se localicen hasta el Punto de Entrega y que no sean indispensables para mantener las
condiciones de explotación existentes. No obstante lo anterior, después de transcurridos
dieciocho (18) Años del Periodo de Explotación de cada Área de Explotación o cuando se haya
producido un ochenta por ciento (80%) de sus reservas probadas, lo primero que ocurra, EL
CONTRATISTA requerirá la aprobación previa de la ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: EL CONTRATISTA mantendrá oportuna y permanentemente
informada a la ANH sobre el progreso y resultados de las operaciones. Por consiguiente,
además de los documentos requeridos en otras cláusulas de este contrato, EL CONTRATISTA
entregará a la ANH, a medida que se vaya obteniendo y antes de la fecha de vencimiento de
cada uno de las fases del Periodo de Exploración y por Año Calendario durante el Periodo de
Explotación, toda la información de carácter científico, técnico y ambiental, obtenida en
cumplimiento de este contrato. Esta información de Exploración y Explotación adquirida y
generada en desarrollo del presente contrato será entregada a la ANH de acuerdo con el Manual
de Suministro de Información de Exploración y Explotación y que le sea aplicable conforme a la
actividad realizada. La ANH notificará previamente a EL CONTRATISTA sobre las
modificaciones que realice a dicho Manual, y las mismas solo serán exigibles hacia futuro.

19.2, Confidencialidad de la Información: Las Partes acuerdan que todos los datos e
información producidos, obtenidos o desarrollados como resultado de las operaciones de este
contrato se consideran estrictamente confidenciales durante los cinco (5) Años Calendario
siguientes contados a partir de la finalización del Año calendario en el cual EL CONTRATISTA

do pr - Original - ES
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 34 de 70

debe entregar a la ANH o hasta la terminación del contrato o al momento de la devolución
parcial del Área Contratada en cuanto a la información adquirida en las áreas devueltas, lo
primero que ocurra. Para las interpretaciones basadas en los datos obtenidos como resultado de
las operaciones de este contrato este plazo será de veinte (20) Años Calendario siguientes
contados a partir de la finalización del Año Calendario en el cual EL CONTRATISTA debe
entregar a la ANH, o hasta la terminación del contrato o al momento de la devolución parcial del
Área Contratada únicamente respecto de la información adquirida en las áreas devueltas. En el
último caso, si las interpretaciones involucran porciones del área devuelta y porciones del Área
Contratada, y técnicamente no es posible dividirla, la totalidad de la información se mantendrá
como confidencial. Esta estipulación no se aplicará a los datos o información que las Partes
deban proporcionar de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a los
que requieran sus filiales, consultores, contratistas, auditores, asesores legales, entidades
financieras y autoridades competentes con jurisdicción sobre las Partes o sus filiales, o por
normas de cualquier bolsa de valores en la cual las acciones de EL CONTRATISTA o
sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar la entrega de
la información a la otra Parte. Las restricciones a la divulgación de información no impedirán que
EL CONTRATISTA suministre datos o información a compañías interesadas en una eventual
cesión de derechos con relación al Área Contratada, y siempre que dichas compañias suscriban
el correspondiente acuerdo de confidencialidad que dé cumplimiento a lo estipulado en esta
cláusula. La ANH se compromete a no entregar a terceros dato o información alguno obtenidos
como resultado de las operaciones adelantadas por EL CONTRATISTA, excepto cuando sea
necesario para cumplir alguna disposición legal aplicable a la ANH, o en el desarrollo de sus
funciones. En los demás casos, la ANH requerirá la autorización previa de EL CONTRATISTA.

19.3. Uso de la Información: Transcurrido el tiempo de confidencialidad que determina la
cláusula anterior, la ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este contrato la
ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren otras cláusulas
de este contrato, el Manual de Suministro de Información y la exigida por la legislación
colombiana, EL CONTRATISTA entregará a la ANH la información básica y resumida de temas
tales como:  prospectividad, reservas, producción actual y pronostico, Operaciones de
Exploración, Evaluación o Explotación, ejecutadas y proyectadas para el Año Calendario
iguiente, personal, seguridad industrial, ambiente y comunidades, contenido nacional en la

e)
> ge - Original -

a,
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 35 de 70

contratación, entre otros. El informe del segundo semestre será el Informe Anual de Operaciones
y el programa a ejecutar en el Año Calendario siguiente. Estos informes se entregarán dentro de
los sesenta (60) Dias calendario siguientes al final de cada semestre calendario.

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su riesgo, en
cualquier tiempo y por los procedimientos que considere apropiados, podrá visitar las facilidades
hasta el Punto de Entrega para inspeccionar y hacer el seguimiento de las actividades de EL
CONTRATISTA y de los subcontratistas, directamente relacionadas con este contrato, y
asegurarse del cumplimiento de este contrato. Así mismo podrá verificar la exactitud de la
información recibida. Cuando el inspector detecte fallas o irregularidades cometidas por EL
CONTRATISTA, el inspector podrá formular observaciones que deberán ser respondidas por EL
CONTRATISTA, mediante escrito y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las facilidades,
hasta el Punto de Entrega, de transporte, alojamiento, alimentación y demás servicios en
igualdad de condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las operaciones en el
Área Contratada, con el propósito de asegurar que EL CONTRATISTA esté cumpliendo las
obligaciones contraídas bajo los términos de este contrato y la legislación colombiana. La
ausencia de actividades de inspección y seguimiento por parte de la ANH de ninguna manera
exime a EL CONTRATISTA del cumplimiento de las obligaciones contraídas en virtud de este
contrato ni implica una reducción de las mismas.

CLÁUSULA 21 - SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley colombiana y
tomará o autoasegurará cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier trabajo en
desarrollo de este contrato, la obtención y mantenimiento en vigencia de los seguros que
considere necesarios. Los costos que demande la contratación y vigencia de estos seguros son
por cuenta y responsabilidad de EL CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: Previo a la terminación del
contrato, EL CONTRATISTA constituirá una póliza de seguros que garantice el pago de los
sajários, prestaciones e indemnizaciones y demás acreencias laborales por eventual

- Original - RA law

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 36 de 70

condenas judiciales derivadas de reclamaciones de los trabajadores que haya contratado EL
CONTRATISTA en su condición de único y verdadero empleador de los mismos. La vigencia de
la póliza no será inferior a tres (3) Años contados a partir de la fecha de terminación de este
Contrato y el valor asegurado será equivalente al diez por ciento (10%) de la nómina anual de
EL CONTRATISTA asignada al cumplimiento de este Contrato durante el año anterior a la
terminación.

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la ANH, en la
forma, términos y condiciones previstos en el contrato, las garantías que aseguren el
cumplimiento y la correcta ejecución de todas las obligaciones de cada fase del Periodo de
Exploración y del Programa Exploratorio Posterior, si lo hay, y las demás actividades inherentes
a tales obligaciones. En ningún caso esta garantía tendrá carácter de cláusula penal.

22.2. Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo, una o varias
cartas de crédito “stand by”, de carácter incondicional e irrevocable y pagaderas a la vista, con
un banco o institución financiera legalmente establecidos en Colombia u otro instrumento u otra
institución aceptado previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías de que
trata esta cláusula, conforme a los términos esenciales del formato contenido en el Anexo C de
este contrato, con una antelación no menor de ocho (8) Días calendario a la fecha de inicio de
cada fase del Periodo de Exploración o del Programa Exploratorio Posterior, según sea el caso.
Para la primera Fase, EL CONTRATISTA hará entrega de la garantía, dentro de los treinta (30)
Días calendario siguientes a la fecha de firma del contrato. Si por razones ajenas a la voluntad
de EL CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a la
ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, la ANH podrá
aplazar la fecha de entrega. La no entrega de las garantías por parte de EL CONTRATISTA,
dentro de los términos estipulados, constituirá causal de incumplimiento del contrato.

22,4, Monto de las garantías: EL CONTRATISTA otorgará las garantías correspondientes a
cada fase del Periodo de Exploración o del Programa Exploratorio Posterior, según sea el caso,
por el diez por ciento (10%) del valor del presupuesto de la fase del Programa Exploratorio
Mínimo o del Programa Exploratorio Posterior, según sea el caso, nominado en dólares de los
Estados Unidos de América y pagadero en pesos colombianos. En ningún caso el valor de la

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 37 de 70

garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos de América
(USD $100.000) ni superior a tres millones de dólares de los Estados Unidos de América (USD
$3.000.000)

22.5. Vigencia de las garantías: Todas y cada una de las garantias tendrán vigencia durante el
plazo de la fase cuyas obligaciones se estén garantizando y tres (3) Meses más. En caso de
prórrogas, las garantias deberán igualmente ser prorrogadas o sustituidas por otras del mismo
valor y con una vigencia mínima igual al tiempo de la prórroga y tres (3) Meses más.

Parágrafo: No obstante lo anterior, y a solicitud de EL CONTRATISTA, la garantía será devuelta
antes de su vencimiento siempre y cuando EL CONTRATISTA haya dado cumplimiento a todas
las obligaciones garantizadas, para lo cual la ANH acompañará una comunicación manifestando
su aceptación.

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en esta cláusula.
La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que trata el numeral 22.3,
para avisar su rechazo a EL CONTRATISTA y devolverle las garantías presentadas. A partir de
dicho aviso, EL CONTRATISTA tendrá un plazo de quince (15) Días calendario para corregir la
garantía. Si no se corrige, las garantías que sean rechazadas se entenderán como no
entregadas para efectos de lo previsto en el numeral 22.3.

22.7. Efectividad de las garantías: La ANH hará efectivas las garantias siempre que EL
CONTRATISTA incumpla en todo o en parte alguna las obligaciones garantizadas, sin perjuicio
del cumplimiento de las demás obligaciones contraídas. El pago de la(s) carta(s) de crédito
stand-by no exonera a EL CONTRATISTA de su obligación de indemnizar los daños y perjuicios
que su incumplimiento hubiere ocasionado. La ANH se reserva el derecho de acudir a los
mecanismos de solución de controversias cuando el valor de la garantía no sea suficiente para
cubrir el monto de las indemnizaciones.

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para llevar a cabo las operaciones materia de este contrato EL
CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar contratos, a su
propio costo y riesgo, para la obtención de bienes y servicios, en el país o en el exterior. En los

> (3% LA

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 38 de 70

subcontratos, EL CONTRATISTA incluirá estipulaciones que obliguen a los subcontratistas a
someterse a la legislación colombiana y a las estipulaciones de este contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una relación
actualizada de los contratos de obras, servicios y suministros y la pondrá a disposición de la
ANH, cuando ella así lo solicite. La relación debe especificar, por lo menos, el nombre del
proveedor, contratista o subcontratista, el objeto, el valor y la duración del contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los oferentes
nacionales de bienes y servicios de origen nacional, en igualdad de condiciones competitivas de
calidad, oportunidad y precio.

23.4. Personal: Para todos los efectos legales, EL CONTRATISTA actúa como único empleador
de los trabajadores que contrate para el desarrollo de las actividades propias de este Contrato y,
en consecuencia, será responsable de las obligaciones laborales que surjan de las respectivas
relaciones o contratos de trabajo, tales como pago de salarios y prestaciones sociales, aportes
parafiscales, afiliación y pago de cotizaciones o aportes por concepto de pensiones, salud y
riesgos profesionales al Sistema de Seguridad Social Integral conforme a la ley. EL
CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que se requiera
para reemplazar al personal extranjero que EL CONTRATISTA considere necesario para la
realización de las operaciones de este contrato. En todo caso, EL CONTRATISTA deberá dar
cumplimiento a las disposiciones legales que señalan la proporción de empleados y obreros
nacionales y extranjeros.

23.5. Obligaciones de Transferencia de Tecnología en virtud de este contrato: EL
CONTRATISTA se obliga a costear o realizar a su cargo programas de capacitación para
profesionales o mediante el patrocinio de proyectos de investigación, que designe la ANH, en
áreas relacionadas con el desarrollo de este Contrato y durante su vigencia. La capacitación
estará relacionada con la industria del petróleo, como son áreas técnicas, ambientales,
comerciales, legales, entre otras. La capacitación se podrá llevar a cabo mediante la integración
de los profesionales que sean designados por la ANH, al grupo de trabajo que EL
CONTRATISTA organice para el Área Contratada o para otras actividades afines. Todos los
costos de la capacitación, con excepción de los laborales que se causen a favor de los
profesionales que la reciban, que tengan lugar con ocasión del cumplimiento de las obligaciones
de EL CONTRATISTA en virtud de esta Cláusula, serán asumidos en un ciento por ciento
(100%) por EL CONTRATISTA. En ningún caso, EL CONTRATISTA asumirá costo alguno

os
Es - Original - ut]
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 39 de 70

derivado de la relación laboral de los beneficiarios de la capacitación. Para dar cumplimiento a
las obligaciones de Transferencia de Tecnología de acuerdo con lo previsto en esta cláusula, en
cada una de las fases del Periodo de Exploración y sus prórrogas EL CONTRATISTA se
compromete a adelantar programas de transferencia de tecnología hasta por un valor del
veinticinco por ciento (25%) del monto que resulte de multiplicar el número de hectáreas y
fracción de hectárea del Área Contratada, excluidas las Áreas de Explotación, por el valor que se
presenta en la tabla definida en la cláusula 16.1 (numeral 16.1.1) y este cálculo se hará al inicio
de cada fase, incluida la primera. Respecto de las Áreas de Explotación, la transferencia de
tecnología será hasta por un valor del diez por ciento (10%) del monto del derecho por el uso del
subsuelo de que trata la cláusula 16 (numeral 16.1.2), por cada Año Calendario. En ningún caso,
a EL CONTRATISTA se le exigirá que el valor total de la Transferencia de Tecnología exceda de
cien mil dólares de los Estados Unidos de América (1S$100.000) por fase o por Año Calendario,
según corresponda. El programa de transferencia de tecnología, incluido su objetivo, alcance,
participantes y lugar, será previamente acordado entre la ANH y EL CONTRATISTA.

CLÁUSULA 24 - OPERADOR

24.1. Sin perjuicio de que pueda ejercer la operación directamente, EL CONTRATISTA podrá
contratar a un tercero para que actúe como operador siempre y cuando demuestre experiencia,
idoneidad y solidez financiera. En estos casos, la designación de un tercero como operador
requiere la aprobación definitiva de la ANH.

24,2, Cuando EL CONTRATISTA esté conformado por dos o más empresas, se indicará cual de
ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este Contrato,
se requerirá la aprobación previa por parte de la ANH.

24.4, Cuando el operador decida renunciar deberá comunicarlo con una anticipación no menor
de noventa (90) Días calendario,

24.5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha asumido
conductas negligentes o contrarias a las Buenas Prácticas de la Industria Petrolera en relación
con el cumplimiento de las obligaciones objeto de este Contrato, dará aviso de ello a EL
CONTRATISTA, quien dispondrá de un término de noventa (90) Días calendario contados a

artir del requerimiento para adoptar los correctivos del caso. Si vencido el mencionado término

2

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 40 de 70

persiste el comportamiento mencionado, la ANH exigirá a EL CONTRATISTA el cambio de
Operador.

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o parcialmente sus
intereses, derechos y obligaciones emanados de este contrato, con la previa autorización escrita
de la ANH, a otra persona o compañía, que tenga la capacidad financiera, la competencia
técnica, las habilidades profesionales y la capacidad jurídica necesarias para actuar en
Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a la ANH,
con indicación de los elementos esenciales de la negociación, tales como el nombre del posible
cesionario, la información sobre sus capacidades legal, financiera, técnica y operacional, el valor
de los derechos y obligaciones a ceder, el alcance de la operación, etc. Dentro de los sesenta
(60) Días hábiles siguientes al recibo de la solicitud presentada en forma completa, la ANH
ejercerá su facultad discrecional de analizar la información suministrada por EL CONTRATISTA,
luego de lo cual adoptará su determinación sin que esté obligada a motivarla. En el caso de que
cualquiera de las empresas que conforman la Parte CONTRATISTA adelante procesos de
fusión, escisión, absorción o transformación societaria de otra indole, bastará con informar
oportunamente a la ANH, sin perjuicio de la información que pudieran requerir otras autoridades
colombianas. La ANH se reserva el derecho de evaluar las nuevas condiciones de EL
CONTRATISTA o de cualquiera de las empresas que lo conforman, en cuanto a capacidad
financiera, competencia técnica, habilidades profesionales y capacidad jurídica necesarias para
actuar, y podrá requerir el otorgamiento de garantías.

Parágrafo 1: Cuando las cesiones se den a favor de compañías que controlan o dirigen a EL
CONTRATISTA, o a una cualquiera de las compañías que la integran o las filiales o subsidiarias
de éstas, o entre compañías que conforman un mismo grupo económico, si la ANH no da
respuesta en el plazo establecido, se entenderá que la respectiva cesión ha sido autorizada.

Parágrafo 2: EL CONTRATISTA podrá solicitar autorización a la ANH para ceder o transferir
total o parcialmente sus intereses, derechos y obligaciones emanados de este Contrato sobre
porciones del Área Contratada. La ANH ejercerá su facultad discrecional de analizar la solicitud,
luego de lo cual adoptará su determinación sin que esté obligada a motivarla.

- Original -

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 41 de 70

CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS.

26.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a que no es
posible resistir, como una ley, un acto de autoridad, un naufragio ó un terremoto, etc.; y, Hecho
de Terceros es el irresistible, jurídicamente ajeno a la Parte que lo alega, como una guerra, un
acto malintencionado de terceros, etc. Para efectos de este contrato, tanto la Fuerza Mayor
como los Hechos de Terceros, se considerarán eximentes de responsabilidad y exonerarán del
cumplimiento de las obligaciones no financieras afectadas por estas circunstancias, siempre y
cuando, constituyan una causa extraña y la Parte que recibe el aviso acepte la irresistibilidad y
el carácter de impedimento del hecho alegado.

26.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se suspenderá durante
todo el tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Irresistibles de
Terceros. Cuando alguna de las Partes se vea afecta por alguna de tales circunstancias, dará
aviso a la otra dentro de los quince (15) Dias calendario siguientes, invocando esta cláusula y
entregando las justificaciones apropiadas, especificando las causas que originen su
impedimento, la forma como se afecta el cumplimiento de la obligación correspondiente, el
período estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

26.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del aviso, la
Parte no afectada responderá por escrito aceptando o no la circunstancia eximente de
responsabilidad. La suspensión de las obligaciones afectadas tendrá lugar a partir del momento
en que ocurrió el hecho invocado como causal de exoneración. Si la Parte no afectada no
responde dentro de este plazo, se entenderá aceptada la ocurrencia de la causal invocada y
quedará suspendido el cumplimiento de la obligación afectada. La suspensión sólo interrumpe ei
cumplimiento de las obligaciones afectadas.

26.4, Cesación de la Suspensión: La Parte afectada por la causal eximente de responsabilidad
reiniciará el cumplimento de las obligaciones suspendidas dentro del Mes siguiente a la
desaparición del hecho invocado como causal. En este caso informará a la otra Parte dentro de
los quince (15) Días calendario siguientes. La Parte obligada al cumplimiento de la obligación
hará sus mejores esfuerzos para cumplirla dentro de los términos y condiciones acordados por
las Partes.

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 42 de 70

26.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de alguna de las
Operaciones de Exploración contenidas en cualquiera de las fases del Programa Exploratorio
Minimo o del Programa Exploratorio Posterior, y tal impedimento se prolongue por más de dos
(2) Meses consecutivos, la ANH restituirá el plazo contractual por un lapso igual al del
impedimento, sin perjuicio de que EL CONTRATISTA deba prorrogar la garantía existente o
constituir una nueva, en los términos de la Cláusula 22.

CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

27.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del contrato
será solucionada por los funcionarios de las Partes autorizados para el efecto. Si en el término
de treinta (30) Días calendario contados a partir del aviso escrito, el desacuerdo aún no se ha
resuelto, el asunto será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30) Días calendario
siguientes a la fecha en que una de las Partes haya solicitado a la otra el sometimiento del
desacuerdo a los ejecutivos antes mencionados, las Partes llegaren a un acuerdo o decisión
sobre el asunto en cuestión, dentro de los quince (15) Días calendario después de logrado dicho
acuerdo o decisión se suscribirá el acuerdo o la decisión adoptada.

27.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días los más
altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro de los
mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada, cualquiera de las
Partes podrá acudir a los mecanismos previstos en los numerales 27.2.1, 27.2.2 y 27.2.4, según
el caso, de la siguiente manera:

27.2.1, Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al dictamen de
expertos, designados así: uno por cada Parte y, el tercero, por los dos principales expertos y, a
falta de acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la asociación de profesionales del tema objeto de la controversia o afín a éste,
que sea cuerpo técnico consultivo del Gobierno Nacional y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las Partes.
A solicitud de los expertos, las Partes pueden conceder una ampliación del plazo inicial.

a ; yy A
> Er perió

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 43 de 70

b) Las Partes entregarán toda información pertinente que los expertos puedan considerar
necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por las
Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los efectos de una
transacción.

27.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al dictamen de
expertos, quienes deberán ser contadores públicos titulados designados así: uno por cada Parte,
y el tercero por los dos principales expertos y, a falta de acuerdo entre éstos y a petición de
cualquiera de las Partes, dicho tercero será nombrado por la Junta Central de Contadores de
Bogotá. Una vez nombrados los expertos, se procederá de manera similar a lo estipulado en los
literales a-d del numeral anterior.

27.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las Partes
sobre la calidad técnica, contable o legal de la controversia, ésta se considerará de tipo legal.

27.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por medio de
arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los árbitros,
éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de la Cámara de
Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de las Partes. En todo caso
los árbitros deberán tener experiencia acreditada de más de cinco (5) años en asuntos propios
de la industria petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana vigente y
su decisión será en derecho. El arbitraje será conducido en idioma castellano.

27.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este contrato (numeral
4.3.2 parágrafo), la falta de acuerdo entre las Partes para la extensión del Periodo de
Explotación de cada Área de Explotación no dará lugar a desacuerdo y no se sujetará a los
procedimientos establecidos en esta cláusula.

- Original - le
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 44 de 70

CLÁUSULA 28 — TERMINACIÓN.
28.1. Causales de terminación Este contrato terminará y cesarán los derechos de EL
CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL CONTRATISTA hubiere
realizado un Descubrimiento.

b) Por vencimiento del plazo del Periodo de Explotación. En estos casos, terminarán los efectos
del contrato respecto del Área de Explotación en la que se hubiere terminado el Periodo de
Explotación.

c) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los casos
previstos en la Cláusula 4 (numeral 4.2.1).

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de Explotación.
e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f) Por la declaración de incumplimiento de EL CONTRATISTA por parte de la ANH.

g) Por la aplicación de alguna de las causales de Terminación Unilateral previstas en este
contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que ordene la ley.

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de que trata la
Cláusula 22, sin perjuicio de cualquier recurso o acción que decida interponer.

28.2. Causales de Terminación por Incumplimiento: Son causales de terminación por
incumplimiento:
a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la Cláusula

25.

b) Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación, por un
término mayor a la mitad del plazo del Programa de Evaluación en un Área de Evaluación o
durante seis (6) meses consecutivos en un Área de Explotación. En estos casos, terminarán
los efectos del contrato respecto del Área de Evaluación o de Explotación en la que se

A
ls - Original -

hubiere presentado la suspensión de las Operaciones. ÉA
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 45 de 70

d) Omitir de manera injustificada la entrega de información técnica, resultado de las
Operaciones de Exploración, Evaluación, Desarrollo o Producción, que sea importante de
manera que impida el desarrollo de sus funciones a la ANH, en los plazos establecidos.

e) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula 22
(numeral 22.3).

f)  Incumplir de manera injustificada cualquier otra obligación contraída por EL CONTRATISTA
en virtud y relacionada con el objeto de este contrato.

28.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia de
cualquiera de las causales de incumplimiento, la ANH podrá terminar este contrato después de
sesenta (60) Días calendario de haber requerido por escrito a EL CONTRATISTA, previa
aprobación del Consejo Directivo de la ANH, indicando la causal invocada para hacer tal
declaración, siempre y cuando EL CONTRATISTA no haya presentado las explicaciones
satisfactorias a la ANH dentro de los veinte (20) Dias hábiles siguientes a la fecha de recibo del
requerimiento, o no haya corregido la falla en el cumplimiento del contrato en el lapso de sesenta
(60) Días. Si dentro del plazo de veinte (20) Dias hábiles antes enunciado EL CONTRATISTA
presenta las explicaciones satisfactorias a la ANH y el término restante para completar el plazo
de sesenta (60) Días calendario es insuficiente para cumplir las obligaciones pendientes, la ANH
podrá conceder un plazo adicional para permitir dicho cumplimiento, sin perjuicio de exigir las
garantías necesarias para respaldarlo. Si al cabo de este tiempo aún no se han tomado los
correctivos necesarios, la ANH declarará el incumplimiento y la terminación de este contrato. Es
entendido que el plazo contemplado en este numeral para el cumplimiento de las obligaciones
pendientes, en ningún caso constituye una prórroga del plazo pactado para la ejecución del
Programa Exploratorio Mínimo de una fase en curso ni modifica los plazos de las fases
siguientes del Periodo de Exploración.

28.4. Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar terminado
este contrato, en cualquier momento, en los siguientes casos:

a) Poriniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el cumplimiento del
contrato.

— ¿óo de _

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 46 de 70

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o naturales y
las causales de los numerales anteriores recaigan sobre una o varias de ellas, se aplicarán
cuando las causales afecten gravemente el cumplimiento del contrato.

28.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la liquidación
obligatoria de este contrato ante la ocurrencia de las causales ordenadas por ministerio de la ley,
tales como las previstas en la Ley 418 de 1997, sucesivamente prorrogada y modificada por las
leyes 548 de 1999 y 782 de 2002, ó en la Ley 40 de 1993, ó en las leyes que las sustituyan o
reformen.

28.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en cualquier
tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus obligaciones legales entre
sí y frente a terceros y las contraídas en este contrato. Esto incluye para EL CONTRATISTA
asumir la responsabilidad por pérdidas y daños resultantes cuando el contrato haya sido
terminado unilateralmente y, por causas imputables a EL CONTRATISTA.

CLAUSULA 29 — MEDIO AMBIENTE

29.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente y al
cumplimiento de la normatividad aplicable en estas materias. Igualmente, adoptará y ejecutará
planes de contingencia específicos para atender las emergencias y reparar los daños, de la
manera más eficiente y oportuna.

29.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos ambientales de
las Operaciones que esté adelantando, de la aplicación de los planes preventivos y de los planes
de contingencia, y sobre el estado de las gestiones adelantadas ante las autoridades
ambientales competentes en materia de permisos, autorizaciones, concesiones o licencias,
según sea el caso.

29.3. Cuando alguna actividad u Operación de Exploración requiera de permisos, autorizaciones,
concesiones o licencias ambientales, EL CONTRATISTA se abstendrá de realizarlas mientras
no obtenga tales permisos, autorizaciones, concesiones o licencias.

29.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las licencias
ambientales correspondientes u otros requisitos, EL CONTRATISTA no podrá iniciar la

Explotación.
pa es” y

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 47 de 70

29.5. El incumplimiento de cualquiera de las obligaciones estipuladas en los numerales 29.3 y
29.4 es causal de terminación por incumplimiento en los términos de la Cláusula 28 (numeral
28.2, literal (g)).

CLÁUSULA 30 - ABANDONO.

30.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato, en todos los
casos en que haya lugar a la devolución de áreas, tanto en tierra como costa-fuera, EL
CONTRATISTA programará y realizará todas las actividades de Abandono, de conformidad con
la legislación colombiana y observando las Buenas Prácticas de la Industria del Petróleo.

30.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro de los
sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución de áreas de
Exploración o de las Áreas de Evaluación, EL CONTRATISTA llevará a cabo un programa de
Abandono conforme a las Buenas Prácticas de la Industria Petrolera y de conformidad con la
legislación colombiana.

30.3. En Áreas de Explotación: El Plan de Explotación de cada Área de Explotación incluirá el
programa de Abandono correspondiente. Así mismo, en las actualizaciones al Plan de
Explotación de que trata el numeral 9.4, EL CONTRATISTA hará los ajustes necesarios al
programa de Abandono.

30.4. Fondo de Abandono:

30.4.1. Creación: Al concluir el primer Año Calendario del Mes en el cual EL CONTRATISTA
inició la producción comercial y regular de Hidrocarburos de algún Área de Explotación, éste
llevará en su contabilidad un registro especial denominado Fondo de Abandono y, para
garantizar la disponibilidad de los recursos financieros necesarios para adelantar el programa de
Abandono mencionado en el numeral anterior, EL CONTRATISTA establecerá un encargo
fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH. En uno y otro caso
los términos y condiciones del instrumento que se acuerde serán determinados por las Partes
dentro del año inmediatamente anterior a la fecha en la cual debe constituirse el Fondo de
Abandono. En caso de no llegarse a un acuerdo, de todos modos EL CONTRATISTA constituirá
una garantía bancaria en los términos de esta cláusula.

30.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de cada Año
Calendario será el que resulte de aplicar la fórmula siguiente:

Ana = (Pan + Rin)" x Cas

- Original -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 48 de 70

Ama €s el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para cada
Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de Explotación,
desde el inicio de su producción hasta el 31 de diciembre del Año para el cual se realiza
el presente cálculo.

Rm son las reservas probadas de Hidrocarburos de cada Área de Explotación, expresadas
en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del Explotación y sus
actualizaciones. Este valor incluye la producción acumulada (Paw ) más las reservas
probadas remanentes.

Cas €s el costo estimado actualizado de las operaciones de Abandono de cada Área de
Explotación. Cuando se trate de reajustes anuales, el Cag se reducirá en el valor de los
costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados anteriormente (Pay
y Rm) se realizarán en Barriles de Hidrocarburos Líquidos equivalentes, para lo cual las Partes
convienen que, para efectos de realizar la conversión correspondiente cinco mil setecientos
(5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen a un (1) Barril de Hidrocarburos
Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL CONTRATISTA,
con base en los desembolsos reales de las actividades de Abandono realizadas y los volúmenes
de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas la cantidad de Hidrocarburos
que, con fundamento en los análisis geológicos y de ingeniería, EL CONTRATISTA estima con
razonable certeza que pueden ser recuperables comercialmente, a partir de una fecha
determinada, con base en los yacimientos conocidos y conforme a condiciones económicas, a
métodos operativos y al marco regulatorio prevaleciente al momento del cálculo.

30.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las operaciones de
Abandono en cada Área de Explotación.

CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de Bogotá, D.C.,
República de Colombia. Este contrato se rige en todas sus partes por las leyes colombianas y
EL CONTRATISTA renuncia a intentar reclamación diplomática en todo lo tocante a sus
derechos y obligaciones provenientes de este contrato, excepto en el caso de denegación de

> sr - Original - KA

dh
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 49 de 70

justicia. Se entiende que no habrá denegación de justicia cuando EL CONTRATISTA ha tenido
acceso a todos los recursos y medios de acción que proceden conforme a las leyes
colombianas,

CLÁUSULA 32 - ACUERDO TOTAL

Este contrato contiene el resultado de los acuerdos y negociaciones realizados entre las Partes y
remplaza los términos del "Convenio de Asignación Temporal Para el Desarrollo de Actividades
de Exploración en el Área Tayrona, Celebrado entre la Agencia Nacional de Hidrocarburos y
Ecopetrol S.A.”, así como todas las comunicaciones emitidas por las Partes relacionadas con ei
objeto del contrato con anterioridad a la fecha de su firma.

CLÁUSULA 33 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA, derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la voceria de EL
CONTRATISTA ante las autoridades Colombianas en lo referente a las actividades
desarrolladas por virtud de este contrato, siempre que deba hacerlo, y suministrará a los
funcionarios y entidades gubernamentales todos los datos e informes que puedan requerirse
legalmente. EL CONTRATISTA estará obligado a preparar y suministrar a la ANH los informes
correspondientes. Los gastos en que incurra la ANH para atender cualquier asunto a que se
refiere esta cláusula serán con cargo a EL CONTRATISTA; y cuando tales gastos excedan de
cinco mil dólares de los Estados Unidos de América (USD $5.000) o su equivalente en moneda
colombiana, es necesaria la aprobación previa de EL CONTRATISTA. Las Partes declaran, para
cualquier relación con terceros, que ni lo establecido en esta cláusula ni en ninguna otra del
contrato implica el otorgamiento de un poder general ni que las Partes hayan constituido
sociedad civil o comercial u otra relación bajo la cual cualquiera de las Partes pueda ser
considerada como solidariamente responsable por los actos u omisiones de la otra Parte o tener
la autoridad o el mandato que pueda comprometer a la otra Parte en lo que respecta a alguna
obligación. Este contrato tiene relación con actividades dentro del territorio de la República de
Colombia.

CLAUSULA 34 - PAGOS Y MONEDA

34.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la ANH, en
virtud de este contrato, serán realizados en dólares de los Estados Unidos de América, cuando
así lo permitan las normas cambiarias, o en pesos colombianos y en el banco que la ANH
designe para tal fin. El CONTRATISTA podrá hacer pagos en otras divisas, cuando así lo
permitan las normas cambiarias y éste sea autorizado por la ANH.
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 50 de 70

34.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados Unidos de
América a pesos se aplicará la tasa de cambio representativa del mercado certificada por la
Superintendencia Bancaria, o la entidad de que haga sus veces, aplicable al día del pago.

34.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de la ANH en
virtud de este contrato no se hacen en los términos previstos, EL CONTRATISTA pagará ei
Interés Moratorio.

CLÁUSULA 35 - IMPUESTOS

EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 36 - AVISOS Y COMUNICACIONES

36.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre las Partes
serán enviados a los representantes de las Partes, al domicilio registrado para notificaciones
judiciales que a la fecha de celebración de este contrato, son:

De la ANH: Subdirección Técnica. Calle 37 No. 7-43, Piso 5, Edificio Guadalupe, Bogotá,
D.C., Colombia.

De EL CONTRATISTA: PETROBRAS COLOMBIA LIMITED. Gerencia de Exploración.
Carrera 7 No. 71-21, Piso 17 Torre B, Bogotá, D.C., Colombia

36.2. Cambio: Cualquier cambio en la persona del representante o del domicilio arriba indicados
debe ser informado oficialmente a la otra Parte dentro de los cinco (5) Días siguientes a haberse
producido.

36.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato se surten
al recibo de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en cualquier
caso cuando hayan sido entregados en el domicilio para notificaciones judiciales registrado en la
Cámara de Comercio.

CLÁUSULA 37 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o comunicados con
respecto a este contrato sobre información que pueda afectar el normal desarrollo del presente
contrato, EL CONTRATISTA notificará a la ANH con una antelación de dos (2) Dias hábiles.

CLÁUSULA 38 — IDIOMA
Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial es el

castellano. Pa M7
llo

> E

Main
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 51 de 70

CLÁUSULA 39 -EJECUCIÓN DE LAS OBLIGACIONES DE LA ANH

Con excepción de lo estipulado en las cláusulas 5, numeral 5.4 y 25, en desarrollo de este
contrato, las decisiones de la ANH deberán ser motivadas y las aprobaciones no serán negadas
de manera injustificada. De conformidad con la naturaleza de este contrato, la ANH únicamente
se pronunciará mediante acto administrativo en aquellos casos en los cuales así lo disponga
expresamente la ley; en todos los demás casos, la ANH se pronunciará mediante actos que se
considerarán contractuales.

CLAUSULA 40 - PERFECCIONAMIENTO

El presente contrato se perfeccionará con la suscripción del mismo por las Partes.

Para constancia, se firma en Bogotá a los trece días (13) días del mes de agosto del año dos mil
cuatro (2004).

AGENCIA NACIONAL DE HIDROCARBUROS PETROBRAS COLOMBIA LIMITED

JOSE ARMANDO ZAMORA REYES PAULO Cl R De

DIRECTOR fHENERAL REPRESENTANTE LEGAL
EXXONMOBIL EXPLORATION COLOMBIA ECOPETROL S.A.
LIMITED

: ; o
CAMILO FRANCISCO DURÁN MARTÍNEZ ISAAC VÁNOVIÉH FABAIARZ

REPRESENTANTE LEGAL Í PRESIDENTE

0

—.
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 52 de 70

ANEXO A - ÁREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR "TAYRONA"

El área total comprendida dentro del bloque descrito a continuación, es de cuatro millones
cuatrocientos sesenta y dos mil quinientos sesenta y ocho (4'462,568) hectáreas con seis mil
quinientos setenta y nueve (6579) metros cuadrados, área dentro de la cual se encuentra el
bloque Bahía, el cual también se describre a continuación, con una extensión de novecientos
sesenta y seis mil ciento noventa y nueve (966,199) hectáreas con cinco mil cuatrocientos treinta
(5430) metros cuadrados. La información cartográfica fue tomada del Mapa político de
Colombia, archivo digita! del 1.G.A.C, a escala 1:1'500.000.

BLOQUE TAYRONA

El área del polígono formado por los vértices relacionados a continuación es de cuatro millones
cuatrocientos sesenta y dos mil quinientos sesenta y ocho (4'462,568) hectáreas con seis mil
quinientos setenta y nueve (6579) metros cuadrados y se encuentra ubicada en costa afuera del
Mar Caribe colombiano. Esta área se describe a continuación y, como aparece en el mapa que
se adjunta como anexo “A”, que forma parte de este contrato, así como los cuadros
correspondientes se ha tomado como punto de referencia el Vértice Geodésico “JIEN-606” del
Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS con origen Bogotá son:
N-1'748.021,02 metros, E-1'145.059,68 metros, las cuales corresponden a las coordenadas
geográficas Latitud 11” 21” 34” 0.059 al Norte del Ecuador, Longitud 72” 45' 07” 0,643 al Oeste
de Greenwich.

Punto A:

De este vértice (JIEN-606) se continúa con un rumbo N 65” 10' 44” 0,164 mil E por una distancia
de 195594.05 metros hasta llegar al punto 'A', punto de partida de alinderación cuyas
coordenadas son N- 1830128.62 metros, E- 1322585.38 metros.

Punto B:

Desde el punto 'A' se continúa con un rumbo COSTA CARIBE por una distancia de 76933.7
metros hasta llegar al punto 'B', cuyas coordenadas son N- 1867191.75 metros, E- 1255167.88

metros.
Punto C: PA

Mes ge numas : Ulea.
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 53 de 70

Desde el punto 'B' se continúa con un rumbo S 64” 0.' 8." 0,493 mil W por una distancia de
48997.22 metros hasta llegar al punto 'C', cuyas coordenadas son N- 1845714.5 metros, E-
1211128.62 metros.

Punto D:

Desde el punto 'C* se continúa con un rumbo COSTA CARIBE por una distancia de 79422.9
metros hasta llegar al punto 'D', cuyas coordenadas son N- 1788067.25 metros, E- 1156495.38
metros.

Punto E:

Desde el punto 'D' se continúa con un rumbo N 33" 5.' 53" 0,693 mil W por una distancia de
15557.12 metros hasta llegar al punto 'E', cuyas coordenadas son N- 1801100 metros, E-
1148000 metros.

Punto F:

Desde el punto 'E' se continúa con un rumbo N 41” 51' 49" 0,109 mil W por una distancia de
10339.25 metros hasta llegar al punto 'F', cuyas coordenadas son N- 1808800 metros, E-
1141100 metros.

Punto G:

Desde el punto 'F' se continúa con un rumbo N 81” 15' 13" 0,815 mil W por una distancia de
7891.77 metros hasta llegar al punto 'G', cuyas coordenadas son N- 1810000 metros, E-
1133300 metros.

Punto H:

Desde el punto 'G' se continúa con un rumbo S 51” 11' 47" 0,088 mil VW por una distancia de
12447.09 metros hasta llegar al punto 'H', cuyas coordenadas son N- 1802200 metros, E-
1123600 metros.

Punto |:

Desde el punto 'H' se continúa con un rumbo S 13” 23' 32” 0,991 mil E por una distancia de
8634.81 metros hasta llegar al punto '', cuyas coordenadas son N- 1793800 metros, E-
1125600 metros.

Punto y:

Desde el punto '' se continúa con un rumbo S 63” 36' 56" 0,491 mil E por una distancia de
14176.74 metros hasta llegar al punto 'J', cuyas coordenadas son N- 1787500 metros, E-

1138300 metros.
Punto K: RA

- - Mrimina!

- ¿e Yer
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 54 de 70

Desde el punto 'J' se continúa con un rumbo S 8.” 44' 46" 0,184 mil W por una distancia de
6576.47 metros hasta llegar al punto 'K', cuyas coordenadas son N- 1781000 metros, E-
1137300 metros.

Punto L:

Desde el punto 'K' se continúa con un rumbo S 82* 52' 29" 0,941 mil W por una distancia de
3224.9 metros hasta llegar al punto 'L:, cuyas coordenadas son N- 1780600 metros, E- 1134100
metros.

Punto M:

Desde el punto 'L' se continúa con un rumbo S 57” 43' 27" 0,680 mil W por una distancia de
8988.88 metros hasta llegar al punto 'M', cuyas coordenadas son N- 1775800 metros, E-
1126500 metros.

Punto N:

Desde el punto 'M' se continúa con un rumbo SUR por una distancia de 2792.62 metros hasta
llegar al punto 'N', cuyas coordenadas son N- 1773007.38 metros, E- 1126500 metros.

Punto O:

Desde el punto 'N' se continúa con un rumbo SUR por una distancia de 2207.38 metros hasta
llegar al punto 'O”, cuyas coordenadas son N- 1770800 metros, E- 1126500 metros.

Punto P:

Desde el punto 'O' se continúa con un rumbo S 45” E por una distancia de 1824.51 metros hasta
llegar al punto 'P*, cuyas coordenadas son N- 1769509.88 metros, E- 1127790.12 metros.

Punto Q:

Desde el punto 'P* se continúa con un rumbo COSTA CARIBE por una distancia de 18613.8
metros hasta llegar al punto 'Q', cuyas coordenadas son N- 1760000 metros, E- 1111789
metros.

Punto R:

Desde el punto 'QY se continúa con un rumbo OESTE por una distancia de 21789 metros hasta
llegar al punto 'R', cuyas coordenadas son N- 1760000 metros, E- 1090000 metros.

Punto S:

Desde el punto 'R' se continúa con un rumbo S 0.? 0.' 11" 0,313 mil W por una distancia de
18231.5 metros hasta llegar al punto 'S', cuyas coordenadas son N- 1741768.5 metros, E-
1089999 metros.

Punto T: KA
He

der ul
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 55 de 70

Desde el punto 'S' se continúa con un rumbo COSTA CARIBE por una distancia de 60218.11
metros hasta llegar al punto 'T', cuyas coordenadas son N- 1736636.12 metros, E- 1030000
metros.

Punto U:

Desde el punto 'T” se continúa con un rumbo NORTE por una distancia de 13363.88 metros
hasta llegar al punto 'U', cuyas coordenadas son N- 1750000 metros, E- 1030000 metros.

Punto V:

Desde el punto 'U” se continúa con un rumbo OESTE por una distancia de 36666.31 metros
hasta llegar al punto 'V', cuyas coordenadas son N- 1750000 metros, E- 993333.69 metros.
Punto W:

Desde el punto 'V' se continúa con un rumbo S 58” 19' 38" 0,396 mil W por una distancia de
9792.11 metros hasta llegar al punto 'W", cuyas coordenadas son N- 1744858.5 metros, E-
985000 metros.

Punto X:

Desde el punto 'W' se continúa con un rumbo SUR por una distancia de 8540.88 metros hasta
llegar al punto 'X*, cuyas coordenadas son N- 1736317.62 metros, E- 985000 metros.

Punto Y:

Desde el punto 'X' se continúa con un rumbo COSTA CARIBE por una distancia de 11411.11
metros hasta llegar al punto "Y", cuyas coordenadas son N- 1725000 metros, E- 983542.31
metros.

Punto Z:

Desde el punto 'Y' se continúa con un rumbo OESTE por una distancia de 30730.06 metros
hasta llegar al punto 'Z', cuyas coordenadas son N- 1725000 metros, E- 952812.25 metros.
Punto A”:

Desde el punto 'Z' se continúa con un rumbo S 58” 19' 36" 0,483 mil W por una distancia de
2399.66 metros hasta llegar al punto 'A”, cuyas coordenadas son N- 1723740 metros, E-
950770 metros.

Punto B':

Desde el punto “A” se continúa con un rumbo N 88” 42' 32" 0,764 mil W por una distancia de
29207.41 metros hasta llegar al punto 'B", cuyas coordenadas son N- 1724398 metros, E-
921570 metros.

Punto C”: PA

ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 56 de 70

Desde el punto 'B” se continúa con un rumbo S 59” 33' 55" 0,094 mil W por una distancia de
13419.05 metros hasta llegar al punto 'C", cuyas coordenadas son N- 1717600.5 metros, E-
910000 metros.

Punto D':

Desde el punto 'C” se continúa con un rumbo SUR por una distancia de 4097.88 metros hasta
llegar al punto 'D”, cuyas coordenadas son N- 1713502.62 metros, E- 910000 metros.

Punto E”:

Desde el punto 'D” se continúa con un rumbo COSTA CARIBE por una distancia de 89384.57
metros hasta llegar al punto 'E", cuyas coordenadas son N- 1652264.88 metros, E- 844888.25
metros.

Punto F”:

Desde el punto 'E” se continúa con un rumbo S 46” 40' 24" 0,845 mil W por una distancia de
13266.52 metros hasta llegar al punto 'F", cuyas coordenadas son N- 1643162 metros, E-
835237.44 metros.

Punto G”:

Desde el punto 'F” se continúa con un rumbo N 51” 5.' 5." 0,750 mil W por una distancia de
46768.17 metros hasta llegar al punto 'G", cuyas coordenadas son N- 1672540.38 metros, E-
798848.25 metros.

Punto H':

Desde el punto 'G” se continúa con un rumbo N 28” 20' 1." 0,848 mil E por una distancia de
57265.29 metros hasta llegar al punto 'H", cuyas coordenadas son N- 1722945.12 metros, E-
826026.81 metros.

Punto l':

Desde el punto 'H” se continúa con un rumbo N 63” 4.' 41" 0,250 mil E por una distancia de
49674.77 metros hasta llegar al punto 'I", cuyas coordenadas son N- 1745436.62 metros, E-
870318.06 metros.

Punto J':

Desde el punto 'l” se continúa con rumbo N 34” 29' 1." 0,532 mil E por una distancia de
66061.15 metros hasta llegar al punto “J”” cuyas coordenadas son N-1799890 metros, E-907720
metros.

Punto K':

Desde el punto 'J” se continúa con rumbo N 80” 9.' 35" 0,542 mil E por una distancia de
97484.14 metros hasta llegar al punto “K” cuyas coordenadas son N-1816550 metros, E-

1003770 metros. IS
UA mn ls
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 57 de 70

Punto L':

Desde el punto 'K” se continúa con rumbo S 0* 37" 23" 0,520 mil E por una distancia de 3327.07
metros hasta llegar al punto “L' cuyas coordenadas son N-1813223.12 metros, E-1003806,18
metros.

Punto M':

Desde el punto 'L” se continúa con rumbo N 63* 4.' 41" 0,310 mil E por una distancia de
207043.28 metros hasta llegar al punto “M' cuyas coordenadas son N-1906967.12 metros, E-
1188411.12 metros.

Punto N':

Desde el punto 'M” se continúa con rumbo N 50” 34' 10" 0,345 mil E por una distancia de
67542.26 metros hasta llegar al punto “N” cuyas coordenadas son N-1949866 metros, E-
1240580.5 metros.

Punto O”:

Desde el punto 'N” se continúa con rumbo S 89” 56' 20" 0,572 mil E por una distancia de
82368.67 metros hasta llegar al punto “O” cuyas coordenadas son N-1949778.37 metros, E-
1322949.12 metros.

Punto P”:

Desde el punto 'O” se continúa con rumbo S 0* 10' 26" 0,967 mil W por una distancia de
90513.04 metros hasta llegar al punto “P” cuyas coordenadas son N-1859265.75 metros, E-
1322674 metros.

Punto Q*:

Desde el punto *P” se continúa con rumbo S 0” 10' 8." 0,489 mil W por una distancia de 84.75
metros hasta llegar al punto “Q” cuyas coordenadas son N-1859181 metros, E-1322673.75
metros.

Punto Q”:
Desde el punto 'Q” se continúa con rumbo S 0” 10' 27" 0,439 mil W por una distancia de

29052.50 metros hasta llegar al punto “A”, punto de partida y cierre de la alinderación..

Adicionalmente se menciona que el area total de la Alinderación incluye el area del bloque

Bahia; la descripción del Bloque Bahia es como sigue:

BLOQUE BAHIA

n 1
Yo eg a AA
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 58 de 70

El área total comprendida dentro del bloque descrito a continuación, es de novecientos sesenta y
seis mil ciento noventa y nueve (966,199) hectáreas con cinco mil cuatroscientos treinta (5430)
metros cuadrados. La información cartográfica fue tomada del Mapa político de Colombia,
archivo digital del .G.A.C, a escala 1:1'500.000.

El área del polígono formado por los vértices relacionados a continuación es de novecientos
sesenta y seis mil ciento noventa y nueve (966,199) hectáreas con cinco mil cuatroscientos
treinta (5430) metros cuadrados y se encuentra ubicada en costa afuera del Mar Caribe
colombiano. Esta área se describe a continuación y, como aparece en el Mapa que se adjunta
como anexo “A”, que forma parte de este contrato, así como los cuadros correspondientes se ha
tomado como punto de referencia el Vértice Geodésico “JIEN-606” del Instituto Geográfico
Agustín Codazzi, cuyas coordenadas planas GAUSS con origen Bogotá son: N-1'748.021,02
metros, E-1'145.059,68 metros, las cuales corresponden a las coordenadas geográficas Latitud
11” 21” 34” 0.059 al Norte del Ecuador, Longitud 72” 45' 07” 0,643 al Oeste de Greenwich.

Punto R”:

De este vértice (JIEN-606) se continúa con un rumbo N 86” 24' 42" 0,830 mil W por una distancia
de 140915.91 metros hasta llegar al punto 'R”, punto de partida de alinderación cuyas
coordenadas son N- 1756840 metros, E- 1004420 metros.

Punto V:

Desde este punto “R” se continúa con un rumbo S 58” 19' 34" 0,924 mil W por una distancia de
13026.59 metros hasta llegar al punto 'V', cuyas coordenadas son N- 1750000 metros, E-
993333.69 metros.

Punto W:

Desde este punto “V” se continúa con un rumbo S 58* 19' 38" 0,396 mil W por una distancia de
9792.11 metros hasta llegar al punto 'W', cuyas coordenadas son N- 1744858.5 metros, E-
985000 metros.

Punto 2:

Desde este punto “W” se continúa con un rumbo S 58* 19' 37" 0,718 mil W por una distancia de
37820.78 metros hasta llegar al punto 'Z', cuyas coordenadas son N- 1725000 metros, E-
952812.25 metros.

Punto A": as

Hen ¿2 0% Qe
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 59 de 70

Desde este punto "Z” se continúa con un rumbo S 58* 19' 36" 0,483 mil W por una distancia de
2399.66 metros hasta llegar al punto 'A", cuyas coordenadas son N- 1723740 metros, E-
950770 metros.

Punto B':

Desde este punto “A” continúa con un rumbo N 88” 42' 32" 0,764 mil W por una distancia de
29207.41 metros hasta llegar al punto 'B", cuyas coordenadas son N- 1724398 metros, E-
921570 metros.

Punto C':

Desde este punto “B”” se continúa con un rumbo S 59* 33' 55" 0,094 mil W por una distancia de
13419.05 metros hasta llegar al punto 'C", cuyas coordenadas son N- 1717600.5 metros, E-
910000 metros.

Punto S”:

Desde este punto “C”” se continúa con un rumbo S 59” 33' 38" 0,143 mil W por una distancia de
2389.33 metros hasta llegar al punto 'S”, cuyas coordenadas son N- 1716390 metros, E-
907940 metros.

Punto T

Desde este punto “S”” se continúa con un rumbo N 88” 41' 9." 0,851 mil W por una distancia de
56694.91 metros hasta llegar al punto 'T”, cuyas coordenadas son N- 1717690 metros, E-
851260 metros.

Punto I':

Desde este punto “T”” se continúa con un rumbo N 34” 29' 1." 0,946 mil E por una distancia de
33661,33 metros hasta llegar al punto 'I", cuyas coordenadas son N- 1745436.62 metros, E-
870318.06 metros.

Punto J":

Desde este punto “l”” se continúa con un rumbo N 34” 29' 1." 0,532 mil E por una distancia de
66061.15 metros hasta llegar al punto 'J”, cuyas coordenadas son N- 1799890 metros, E-
907720 metros.

Punto K':

Desde este punto “J”” se continúa con un rumbo N 80” 9.' 35" 0,542 mil E por una distancia de
97484.14 metros hasta llegar al punto 'K", cuyas coordenadas son N- 1816550 metros, E-

AN metros. 1423 or
Hs Ne -Mrininal - Uri Ur
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 60 de 70

Punto L':

Desde este punto “K” se continúa con un rumbo S 0? 37" 23" 0,520 mil E por una distancia de
3327.07 metros hasta llegar al punto 'L”, Cuyas coordenadas son N- 1813223.12 metros, E-
1003806.19 metros.

Desde este punto “L” se continúa con rumbo S 0? 37' 25" 0,404 mil E por una distancia de
56386.47 metros hasta llegar al punto 'R”, punto de partida y cierre de la alinderación.
Las lineas V-W, Z-A', A'-B', B'-C”, '-J', J'-K?, K-L' son exactamente las mismas lineas que se

describieron en el bloque Tayrona.

E]

pee]
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA

Página 61 de 70

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss. Origen Bogotá.

Tabla de datos y Resultados para el sector TAYRONA.

Maininnl

NORTE ESTE Diada DEN DiR E RUNDOS,
TTIBOLOZOO 1.145.059.08000
195594.0460 82.107 60500 177,525:69500.—N 65" 10'44%0,164 mil
A 1530.12 62500 LARES 17500
1003370025 17061 12500 STAITS0000 COSTA CARME
» 1.867.191 75000 1.25,167.87500
48997 22245 21,477 25000, 44.039 25000. 5 64%0.'8,".0,493 mil W
145,214 50000 + 02500
79422.90048 57.7 25000 14325000. COSTA CARIBE
D 1.788.067.25000 1.156.495 17500
15557.11956 13,032 75000 -8.495 49500. N 335 5253"0,693 mil W
E 1.501.100.00000 1.145,000.00000
1033092562 7.700.00000 -6900.00000 N41%51"49"0,109 mit W
r 1.508.500 00000 1.141,100.00000
7891 767563 1.200.000, -1300.00000 N 81% 15'13%0,815 mil W
S 1,510,000:90000 1.133.300 00000
12447 08801 1300.90000 .100.00000 —S5111"47"0,088 mil W
" 1.802.200 00000 1.123,609.00000
8634 813258 -8.:00.00000 200000000. 513"2332%0.991 mil E
1 193300.00000 1,125,600 00000
1417674152 .300.00000 1200.00000 $ 63" 36'56"0.491 mil E
, 1.787.500 00000 1.138,00 00000
SST647IM9 5.500 00000 1.000.000 $ 8. 44'46"0,184 mil W
K 1.781.900 00000 1.137,300.00000
322490099 -400.00000 3.200.000. $82" 52'29"0,941 mil W
1 1.780.600 00000 1.134.100 00000
8988 882022 -1.300.90000, 1.900.00000 —S.57%43'27" 0.680 mil W
M 1,775,800.00000 1.126.500.00000
192.5 2792 62500 0.0000 SUR
WN 1,773,007 37800 1,126,500.00000
2207375 2,207.9500 0.0000 SUR
o 1,770,800.00000 1.126.500.00000
1824512272 1.290 12500 1.290:12500 ase
P 1.769,509.87500 1,127.790.12500
18613 50466 9.500 87500 16.001 12500 COSTA CARIBE
o 1,760,000,00000 1,111,789.00000
21189 0.0000 21.789.00000 OESTE
R 1.760.000 00000 1.090,000.00000
18231.50003 15.231.50000 100000 5.0.0. HITO 13 mil AV

ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 62 de 70

R 1,760,000 00000 1,090,000.00000
1823150003 -18,231.50000 100000 S 0.0.2 11"0,313 mil W
s 1,741,768.50000 1.089,999.00000
Gon 17 5.132 :0500 59,090 00000 COSTA CARIM
1 1,736,636 12500 1.040.000 00000
TS 1.461 87500. 000000 NORTE
v 1,750,000.00000 1,030,000.00000
160664125 000000 0.600 11250 OESt
y 1,750,000 00000 (093,333 68760
9792107516 5,141 50000 5.A81:68750 — S 58" 19" 38" 0,306 mil W
w 1.744.858 50000 985,000 00000,
8540875 x10 97500, vomo00 SUR
x 1,736,317.62500 1985,000.00000
NT 1LAI7.62500, 1.457.68750 COSTA CARIBE
y 1.725,000.00000 983,542 31250
30730 0625 0.00000 30,730 06250 OESTE
z 1.725,000.00000 852,812 25000
2399.663531 -1.260.00000 -2,042.25000. — S $8" 1936" 0,483 mil W
N 1,723,740 00000 850,770.00000
29207 41283 658.00000 29,200 00000 —N 88"42' 32"0,764 mil W.
3 1,724,398.00000 921.570.000
13419.05012 6.797.50000 5 59" 33'55"0,004 mil W
Cc 1,717,600.50000 910,000.00000
4097.85 4.09797500 0.0000 SUR
o 1,713,502 62500 810,000 00000.
39384 57309 :41,237.75000 STA CARIBE
1,652,264 87500 844,888 25000
13266 51858 9.102 87500. -9:65081250 5 46" 40' 24" 0,845 mil W
1,643,162 00000 835,237 43750
49768 1717 20,378.37500 36.389 18750. N SIS: 5.10,750 mil W
s 1,572,540 37500 798,848 25000
57265 28680 50.404.75000 2717856250. N 28" 20'1."0,848 mil E
m 1,722,945 12500 826,026 81250
49674 166; 22.491.500 44.291:25000 —N 63" 4/41*0,250 mil E
r 1.745.438 62500 870,318.06250
66061 14575 54:153:37500 3740199750. N 34% 29'1,%0,532 mil E
r 1,799,890.00000 907,720.00000
TARA. 14281 16.660.00000. 96.050.000 N 8029, 35"0,542 mil E
1.816,560.00000 1,003,770.00000
3327 071806 -3,326.87500 16 18750 $0. 37'23*0,520 mil E
1,813,223.12500 1,003,806 18750
207003 2817 93.744.00000 18460491750. N 63% 47 41%0,310 mil E
mM 1,906,967. 12500 1,188,411 12500
67542 26206 412.898 87500 52,169.17500 —N 50" 34' 10" 0,345 mil E
w 1,949,866.00000 1,240,580 50000
32368 67161 87.62500 B2.368.62500 5.89" 56'20"0,572 mil E
o 1,949,778,37500 1,322,949 12500
9OS1A.O41A 051262500 2275 12500 S0.% 10'26"0,967 mil W
a 1,859,265 75000 1.322,674.00000
84 75036873 84 75000 .0.25000 SO. 10'8" 0,489 mil W
o 1,859,181.00000 1.322.673.75000
2905250941 29.052 37500 88 39500 $0. 1027" 0,439 mil W
A 1,830,128 62500 1,322,585 37500
AREA DEL POLIGONO (las.) 41.462.568 000

- Mrinminal -

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss. Origen Bogotá.

Tabla de datos y Resultados para el sector BAHIA

Punto
000

R 1,756,840.00000
v 1,750,000.00000
w 1,744,858,50000
z 1,725,000.00000
y 1,723,740.00000
» 1,724,398.00000
e 1,717,600.50000
s 1,716,390.00000
T 1,717,690.00000

r 1,745,436.62500

, 1,799,890.00000
K 1,816,550.00000
L 1,813,223.12500
R 1,756,840.00000

AREA DEL POLIGONO (Has.) :

1,145,059.68000

1,004,420.00000

993,333.68750

985,000.00000

952,812.25000

950,770.00000

921,570.00000

910,000.00000

907,940.00000

851,260.00000

870,318.06250

907,720.00000

1,003,770.00000

1,003,806. 18750

1,004,420.00000

Distanci

140915.9111

13026.58531

9792.107516

37820.17831

2399.663531

29207.41283

13419,05012

2389.332595

56694.9063

33061.32714

66061.14575

97484.14281

3327.071806

56386.40602

966,199.00

DIE Nortes

8,818,98000

-6.840.00000

-5.141.50000

-19,858,50000

-1,260.00000

658.00000

-6,797.50000

-1,210.50000

1,300.00000

27,746.62500

54,453.37500

16,660.00000

-3,326.87500

,383.12500

-140,639.68000

-11,086.31250

-8,333.68750

-32,187.75000

2,042.25000

-29,200.00000

-11,570.00000

-2.060.00000

-56.680.00000

19,058.06250

37.401.93750

96,050.00000

36.18750

613.81250

RUMBOS

N 86” 24' 42" 0,830 mil W
$ 58% 19 34" 0,924 mil W
$ 58% 19 38" 0,396 mil W
$ 58% 1937"0,718 mil W
$S 58% 19' 36" 0,483 mil W
N 88? 42' 32" 0,764 mil W
$ 59" 33:55" 0,094 mil W
$ 59% 33 38" 0,143 mil W
N 88? 41' 9." 0,851 mil W
N 34? 29' 1." 0,946 mil E
N 34% 29' 1."0,532 mil E
N 80% 9. 35" 0,542 mil E
$ 0* 3723" 0,520 mil E

S 0? 3725" 0,404 mil E

As Qs
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página.64 de 70

1 800p00 S00po0 1009000 1109000 1209000 1309000

le
E E

po Ll de $:

¡ . 4'462.568,6579 Has Aprox.

]

8 8
= 0102040 60 mn 2
E E
a a

| SECTOR TAYRONA we o

| QUE CONSTITUYE EL

1 ANEXO 'A'

8 2
3 o
sl ER
E ME

| P

o

A
E El
El 3

E 3

] |

l

1

38 3

El E
7 VARTICO GBDDESICO “HAN - 606" IGAC 7 ,

| . [u-1748.07102

y E [ GAUSS) y 115 05958

1 F TOORVINADAS|

il 1] ¿pie 1121 34" 0.059 N, del He o

(8 Lo BOGRAFICAS na pe 45 97 060306 3

sl 3
E 3

! Y

| sooboo 900000 1000000 1100000 1200000 1300000

Y Zn ¿E o
EZ

- Original -

/
CUL
ANEXO B- CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 65 de 70

ANEXO B PROGRAMA DE EXPLORACIÓN MÍNIMO

ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR
"TAYRONA"

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa Minimo
de Exploración:

Durante la Fase 1, la adquisición, procesamiento e interpretación del programa sísmico 3D —
Bahía de 1000 kilómetros cuadrados, el reprocesamiento de cinco mil (5.000) kilómetros de
sismica 2D, la adquisición, procesamiento e interpretación de un sondeo electromagnético
de fondo marino (R3M), la interpretación, modelamiento estructural y estratigráfico, el
modelamiento geoquímica, la definición del Sistema Petrolifero, la entrega del estudio de
prospectividad del área a devolver al finalizar la fase y la selección de prospectos. Al finalizar
los primeros doce (12) meses de esta fase, EL CONTRATISTA presentará un informe de
avance a la ANH donde se indique que ha cumplido el compromiso de ejecutar el cien por
ciento (100%) de la sísmica 3D y el cincuenta por ciento (50%) del reproceso de cinco mil
(5,000) kilómetros de sísmica 2D, y las actividades que se realizarán en los siguientes seis
meses en el Área Contratada.

Durante la Fase 2, EL CONTRATISTA deberá escoger entre la adquisición, procesamiento e
interpretación de seiscientos (600) kilómetros cuadrados de sísmica 3D ó de mil cien (1.100)
kilómetros de sísmica 2D. (En caso de realización de sísmica especulativa profunda en el
Área Contratada, esta será acreditada a dicha obligación, para lo cual un (1) kilómetro de
sísmica especulativa será equivalente a un (1) kilómetro de sísmica 2D y uno punto ocho
(1.8) kilómetros de sísmica especulativa será equivalentes a un (1) kilómetro cuadrado de
sísmica 3D), generación de mapas estructurales y planeamiento de la infraestructura para la
tercera fase.

Durante la Fase 3, la perforación de un Pozo Exploratorio. Si la profundidad de agua del
pozo en mención entre el nivel medio del mar y el lecho marino es menor o igual a
doscientos (200) metros la Fase tendrá una duración de veinte (20) meses. Si la profundiad
de agua entre el nivel medio del mar y el lecho marino del pozo en mención es superior a los
doscientos (200) metros la Fase tendrá una duración de treinta (30) meses.

Durante las Fases 4 y 5 la perforación de un Pozo Exploratorio, por cada fase.

Yo ¿E - Original - ESTA
ANEXO C- CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 66 de 70

ANEXO C MODELO DE LA CARTA DE CRÉDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR

"TAYRONA"”
CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO : [__El tiempo entre esta fecha y la de terminación
de los compromisos no deberá ser menor de 60
días. ]

VALOR NOMINAL : (US$ )

BANCO EMISOR : Nombre del Banco Emisor. ]

BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH

ORDENANTE : Nombre de la Compañía, ]

NOMBRE DEL CONTRATO : TAYRONA

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de
[ Nombre de la Compañía ], ha expedido a su favor la presente carta de crédito
standby irrevocable, por la suma en pesos colombianos que resulte de la conversión a la
tasa representativa del mercado del día en que nos sea enviada la comunicación de

incumplimiento prevista más adelante, de la suma de dólares de los
Estados Unidos de América (US$ ), para garantizar el cumplimiento y la
correcta ejecución de todas o alguna de las obligaciones de la Fase del Periodo
de Exploración, que tiene una duración de y las demás actividades inherentes a tales

obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
celebrado entre las compañías que conforman EL CONTRATISTA y la ANH el día ,
en adelante EL CONTRATO.

Queda entendido que la responsabilidad de Nombre del Banco Emisor. derivada
de la presente carta de crédito standby se limita única y exclusivamente a la cantidad en
moneda legal colombiana antes mencionada.
ANEXO C - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 67 de 70

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de las
obligaciones y las demás actividades inherentes a tales obligaciones a su cargo derivadas
del CONTRATO a los que alude el primer párrafo de la presente carta de crédito standby, en
adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario deberá comunicar dicho
incumplimiento a [___Nombre del Banco Emisor___] en sus oficinas de

, dentro de la vigencia de la presente carta de crédito. Dentro de los
quince (15) días de la fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún caso, del
valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia de la
presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [___ Nombre del Banco Emisor___]el
incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un documento
debidamente firmado por el Representante Legal de la ANH o, quien haga sus veces, en el
cual se manifieste el incumplimiento por parte de EL CONTRATISTA de LAS
OBLIGACIONES GARANTIZADAS y se solicite el pago de la presente carta de crédito. En
dicha comunicación se deberá citar el número de esta carta de crédito y el valor por el cual
se utiliza la misma, convertido a moneda legal colombiana a la tasa de cambio representativa
del mercado vigente en la fecha en la cual se envíe tal comunicación a nosotros, según
conste en una certificación de la Superintendencia Bancaria de Colombia o de la entidad que
llegue a reemplazarla para tales efectos.

Este Documento se regirá por las "Reglas y Usos Uniformes Relativos a los Créditos
Documentarios" (Última Revisión) publicadas por la Cámara de Comercio Internacional
(CCI). :

Firma del Representante Legal del Banco Emisor

- Original -
TABLA DE CONTENIDO- CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 68 de 70

TABLA DE CONTENIDO
CLAUSULA 1 - DEFINICIONES
CLAUSULA 2 - OBJETO
CLAUSULA 3 -— ÁREA CONTRATADA
CLÁUSULA 4 — DURACIÓN Y PERIODOS
CLAUSULA 5 — PROGRAMA EXPLORATORIO MÍNIMO
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR
CLAUSULA 7 -- DESCUBRIMIENTO Y EVALUACIÓN
CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD
CLAUSULA 9 — PLAN DE EXPLOTACIÓN
CLAUSULA 10 - PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA 12 - REGALÍAS
CLAUSULA 13 — MEDICIÓN
CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN
CLÁUSULA 15 — GAS NATURAL
CLÁUSULA 16 — DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH
CLÁUSULA 17 - UNIFICACIÓN
CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

2 al

PA Qu
TABLA DE CONTENIDO - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 69 de 70

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO. 35
CLÁUSULA 21 -- SEGUROS 35
CLAUSULA 22 - GARANTÍAS 36
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE

TECNOLOGIA 37
CLÁUSULA 24 - OPERADOR 39
CLAUSULA 25 - DERECHOS DE CESIÓN 40
CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS. 41
CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES 42
CLÁUSULA 28 — TERMINACIÓN. 44
CLAUSULA 29 — MEDIO AMBIENTE 46
CLÁUSULA 30 - ABANDONO. 47
CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE 48
CLÁUSULA 32 - ACUERDO TOTAL 49
CLÁUSULA 33 - VOCERÍA 49
CLAUSULA 34 - PAGOS Y MONEDA 49
CLÁUSULA 35 - IMPUESTOS 50
CLÁUSULA 36 - AVISOS Y COMUNICACIONES 50
CLÁUSULA 37 - COMUNICADOS EXTERNOS 50
CLÁUSULA 38 — IDIOMA 50
CLÁUSULA 39 -EJECUCIÓN DE LAS OBLIGACIONES DE LA ANH 51

CLAUSULA 40 - PERFECCIONAMIENTO

51
Vi 05% - Original A
TABLA DE CONTENIDO - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN TAYRONA
Página 70 de 70

ANEXO A ÁREA CONTRATADA 52
ANEXO B PROGRAMA DE EXPLORACIÓN MÍNIMO 65
ANEXO C MODELO DE LA CARTA DE CRÉDITO 66

> ea

- Original -
